 

 

 

Exhibit 10.70

 

EXECUTION COPY

 

 

 

 

 

 

 

 

 

 

 

 

 

HEMINGWAY JOINT OWNERSHIP AND OPERATING AGREEMENT



BETWEEN



IDAHO POWER COMPANY,



AS OWNER AND OPERATOR



AND



PACIFICORP,



AS OWNER



 

 

 

 

May 3, 2010



 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

TABLE OF CONTENTS



PAGE

ARTICLE I DEFINITIONS; RULES OF INTERPRETATION

2

1.01

Definitions

2

1.02

Rules of Construction

9

ARTICLE II TERM

10

2.01

Effectiveness of this Agreement

10

2.02

FERC Filing

10

2.03

Term

10

2.04

Termination

10

2.05

Effect of Termination

10

ARTICLE III CONSTRUCTION

11

3.01

Engineering, Design and Construction of the Jointly-Developed Transmission
Facilities

11

3.02

Interconnection

11

3.03

Rights-of-Way

11

3.04

Monthly Reports

11

3.05

Development and Construction Costs

12

ARTICLE IV OWNERSHIP INTERESTS

12

4.01

Ownership Interests

12

4.02

Owner’s Capacity Share

12

4.03

Qualified Owner

13

4.04

No Right to Use

13

4.05

Payments

13

4.06

Waiver of Partition Rights

13

ARTICLE V OPERATOR

14

5.01

Appointment of Operator

14

5.02

Authority of Operator

14

5.03

Standard of Work

15

5.04

Delegation of Responsibilities

15

5.05

Governmental Authorizations

15

5.06

Access

16

 

 

 

 

 

 

 

 

                                                                              i

  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

5.07

Insurance

17

5.08

Invoices

17

5.09

Disputed Amounts

18

5.1

Assistance

18

5.11

Remedies

19

ARTICLE VI   OPERATION AND MAINTENANCE; CURTAILMENT; 

INTERCONNECTION WITH THIRD PARTIES; COMMON

FACILITIES

19

6.01

Operation and Maintenance; Capital Upgrades and Improvements

19

6.02

Curtailment

20

6.03

Interconnection with Third Parties

20

6.04

Common Facilities

20

ARTICLE VII  CAPITAL UPGRADES PROPOSED BY AN OWNER

21

7.01

Capital Upgrades

21

ARTICLE VIII  PHYSICAL DAMAGE TO TRANSMISSION

FACILITIES; CONDEMNATION

23

8.01

Rebuilding Damaged Facilities

23

8.02

Decision not to Rebuild

24

8.03

Purchase of Ownership Interest

24

8.04

Cooperation

25

8.05

Condemnation

25

ARTICLE IX RETIREMENT AND DECOMMISSIONING

26

9.01

Decision to Retire Transmission Facilities

26

9.02

Costs of Decommissioning

26

9.03

Purchase of Ownership Interest

26

9.04

Cooperation

26

ARTICLE X INTERCONNECTION

26

10.01

Grant of Interconnection

26

10.02

Interconnection Operating Procedures

27

10.03

Interconnection Energization

27

10.04

Metering

27

10.05

Service Conditions

28

10.06

Survival of Interconnection Provision

29

 

 

 

 

 

 

 

                                                                             ii

  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

ARTICLE XI FORCE MAJEURE

29

11.01

Force Majeure Defined

29

11.02

Effect of Force Majeure

30

ARTICLE XII EVENTS OF DEFAULT

30

12.01

Event of Default

30

12.02

Cure by Non-Defaulting Owner

31

12.03

Remedies

31

ARTICLE XIII REPRESENTATIONS AND WARRANTIES

32

13.01

Representations and Warranties of PacifiCorp

32

13.02

Representations and Warranties of Idaho Power

32

ARTICLE XIV INDEMNIFICATION

33

14.01

Indemnities

33

14.02

Notice and Participation

34

14.03

Net Amount

35

14.04

No Release of Insurers

35

14.05

Mitigation

35

14.06

Assertion of Claims

35

14.07

Survival of Obligation

36

14.08

Limitation on Liability

36

ARTICLE XV PROPRIETARY INFORMATION

36

15.01

Disclosure of Proprietary Information Prohibited

36

15.02

Disclosure by Representatives

36

15.03

Permitted Disclosures

37

15.04

Injunctive Relief

37

15.05

Publicity

37

15.06

Proprietary Information Defined

37

15.07

Survival

38

ARTICLE XVI RELIABILITY

38

16.01

Reliability

38

 

 

 

 

 

 

 

 

 

 

 

 

                                                                             iii

  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

ARTICLE XVII TAXES

38

17.01

No Partnership

38

17.02

761 Election

38

17.03

Responsibility for Taxes

39

17.04

Indemnification

39

17.05

Determination of Depreciation and Other Matters

39

ARTICLE XVIII DISPUTES

40

18.01

Exclusive Procedure

40

18.02

Dispute Notices

40

18.03

Informal Dispute Resolution

40

18.04

Submission of Dispute to FERC or Approved Courts

40

18.05

Continued Performance

41

ARTICLE XIX ASSIGNMENT

41

19.01

Prohibited Transfers and Assignments

41

19.02

Permitted Assignments and Transfers

41

ARTICLE XX MISCELLANEOUS

42

20.01

Notices

42

20.02

Entire Agreement

43

20.03

Parties Bound

44

20.04

Amendments

44

20.05

Waivers

44

20.06

Choice of Law

44

20.07

Headings

44

20.08

Relationship of Parties

44

20.09

Severability

45

20.10

No Third Party Beneficiaries

45

20.11

Further Assurances

45

20.12

Conflict of Interest

45

20.13

Counterparts

45

 

 

 

 

 

 

 

 

 

 

 

 

                                                                             iv

  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

 

EXHIBITS

 

Exhibit A

Description of Transmission Facilities and Common Facilities

 

Exhibit B

[Intentionally omitted.]

 

Exhibit C

Ownership Interests

 

Exhibit D

[Intentionally omitted.]

 

Exhibit E

Construction Budget

 

Exhibit F

Monthly Transmission Facilities O&M Charge

 

and Monthly Common Facilities Charge

 

Exhibit G

Point of Interconnection

 

Exhibit H

Milestones

 

 

 

SCHEDULES

 

Schedule 13.01(f)

PacifiCorp’s Outstanding Governmental Authorizations

Schedule 13.02(f)

Idaho Power’s Outstanding Governmental Authorizations

 

 

                                                                             v

  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

HEMINGWAY JOINT OWNERSHIP AND OPERATING AGREEMENT

 

This Hemingway Joint Ownership and Operating Agreement, dated this 3rd day of
May, 2010 (the “Execution Date”), is between Idaho Power Company, an Idaho
corporation, acting in its regulated transmission provider function (“Idaho
Power”), and PacifiCorp, an Oregon corporation, acting in its regulated
transmission provider function (“PacifiCorp”).  Each of Idaho Power and
PacifiCorp are sometimes hereinafter referred to individually as “Owner” and
collectively as “Owners”.

RECITALS:

WHEREAS, Idaho Power owns and operates certain facilities for the transmission
of electric power and energy in interstate commerce, including the Hemingway
substation (the “Hemingway Substation”) which Idaho Power is currently
constructing approximately 10 miles southwest of Melba, Idaho to provide
additional transfer capability for power to serve Idaho Power’s retail and
wholesale customers, including power to serve Idaho Power’s Treasure Valley
electric load, and to provide line terminal connections for additional
transmission lines including the Gateway West Transmission Project and
Boardman-Hemingway Project;

WHEREAS, PacifiCorp owns and operates certain facilities for the transmission of
electric power and energy in interstate commerce, including the Midpoint-Summer
Lake Line (as defined below) which is located near the Hemingway Substation;

WHEREAS, Idaho Power and PacifiCorp believe that interconnecting the Idaho Power
Transmission System at the Hemingway Substation with the PacifiCorp Transmission
System on the Midpoint-Summer Lake Line will benefit both of the Owners and
their customers;

WHEREAS, Idaho Power and PacifiCorp are parties to that certain Joint Purchase
and Sale Agreement, dated as of April 30, 2010 (the “JPSA”), pursuant to which
Idaho Power has sold to PacifiCorp and PacifiCorp has purchased from Idaho Power
an undivided ownership interest in certain transmission and interconnection
equipment and facilities at the Hemingway Substation used in connection with the
transmission of electric power and energy (consisting of the equipment and
facilities described in Section I of Exhibit A that were installed at the
Hemingway Substation on or before the Closing Date, the “Transferred
Transmission Facilities”);

WHEREAS, Idaho Power individually owns additional equipment and facilities at
the Hemingway Substation that serve the Idaho Power Transmission System and will
not be part of the Transmission Facilities (as defined below), but that Idaho
Power will make available to support the operation of the Transmission
Facilities (as further described in Section II of Exhibit A, the “Common
Facilities”);

WHEREAS, Idaho Power individually owns additional equipment and facilities at
the Hemingway Substation that will not be part of the Transmission Facilities,
jointly owned by the Parties, or part of the Common Facilities used to support
the operation of the Transmission Facilities (the “Idaho Power
Individually-Owned Hemingway Facilities”); and

                                                                                                       
  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

WHEREAS, PacifiCorp and Idaho Power desire to memorialize the terms and
conditions by which they will: (i) construct and commission additional
transmission and interconnection equipment and facilities at the Hemingway
Substation used in connection with the transmission of electric power and energy
(consisting of the equipment and facilities described in Section I of Exhibit A
that had not been installed at the Hemingway Substation on or before the Closing
Date, the “Jointly-Developed Transmission Facilities”); (ii) jointly own and
develop the Transferred Transmission Facilities and the Jointly-Developed
Transmission Facilities (collectively, the “Transmission Facilities”), (iii)
operate and maintain the Transmission Facilities; (iv) interconnect the Idaho
Power Transmission System and the PacifiCorp Transmission System at the
Hemingway Substation; and (v) establish the obligations of the Operator (as
defined below) with respect to compliance with Reliability Standards (as defined
below) applicable to the Transmission Facilities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, PacifiCorp and Idaho Power agree as follows:


ARTICLE I
DEFINITIONS; RULES OF INTERPRETATION

1.01          Definitions.  Unless the context otherwise requires, the following
capitalized terms have the meanings given to them below:

“Affected Party” has the meaning given to such term in Section 11.01.

“Affected System” has the meaning given to such term in the applicable Owner’s
OATT.

“Affected System Operator” has the meaning given to such term in the applicable
Owner’s OATT.

“Affiliate” means, with respect to a Person, each other Person that, directly or
indirectly, controls, is controlled by or is under common control with, such
designated Person; provided, however, that in the case of PacifiCorp,
“Affiliate” means MidAmerican Energy Holdings Company and its direct and
indirect subsidiaries.  For the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean (i) the
direct or indirect right to cast at least fifty percent (50%) of the votes
exercisable at an annual general meeting (or its equivalent) of such Person or,
if there are no such rights, ownership of at least fifty percent (50%) of the
equity or other ownership interest in such Person, or (ii) the right to direct
the policies or operations of such Person.

“Agreement” means this Joint Ownership and Operating Agreement (including all
Exhibits attached hereto), as the same may be amended and supplemented from time
to time in accordance with the terms hereof.

“Amendment” has the meaning given to such term in Section 7.01(a).

“Approved Courts” has the meaning given to such term in Section 18.04.

                                                                             2


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

“Bankrupt” means, with respect to any Person, that such Person:   (i) files a
petition or otherwise commences, authorizes or acquiesces in the commencement of
a proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it, (ii)
makes an assignment or any general arrangement for the benefit of creditors,
(iii) otherwise becomes insolvent (however evidenced), (iv) has a liquidator,
administrator, receiver, trustee, conservator or similar official appointed with
respect to it or any substantial portion of its property or assets, or (v) is
generally unable to pay its debts as they fall due.

“Business Days” means any day except a Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in New York, New York are
authorized or obligated by Governmental Requirements to close.

“Capacity Share” has the meaning given to such term in Section 4.02.

“Capital Upgrade Notice” has the meaning given to such term in Section 7.01.

 “Claims” has the meaning given to such term in Section 14.01(a).

“Closing Date” has the meaning given to such term in the JPSA.

“Code” has the meaning given to such term in Section 17.02.

“Commercially Reasonable Efforts” means the level of effort that a reasonable
electric utility would take in light of the then known facts and circumstances
to accomplish the required action at a then commercially reasonable cost (taking
into account the benefits to be gained thereby).

“Common Facilities” has the meaning given to such term in the recitals.

“Construction Budget” has the meaning given to such term in Section 3.05(b).

“Construction Costs” has the meaning given to such term in Section 3.05(a).

“Construction Costs Cap” has the meaning given to such term in Section 3.05(b).

“Construction Project” has the meaning given to such term in Section 3.01(a).

“Continuing Owner” has the meaning given to such term in Section 8.03.

“Costs” means, with respect to the Operator’s construction of facilities
pursuant to this Agreement, including the Transmission Facilities and capital
upgrades and improvements thereto, or such construction on behalf of the
Operator, the Operator’s actual cost of (i) preliminary surveys and
investigations and property acquisitions in connection with such facilities and
(ii) the development, design, engineering, procurement and construction of such
facilities, including an allowance for funds used during construction and
applicable overheads determined in accordance with the Operator’s customary
practices, as calculated in accordance with FERC’s Uniform System of Accounts.

                                                                             3


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

“Damaged Facilities” has the meaning given to such term in Section 8.01.

“Damage Notice” has the meaning given to such term in Section 8.01.

“Decommissioning Notice” has the meaning given to such term in Section 9.03.

“Defaulting Owner” has the meaning given to such term in Section 12.01.

“Delegate” has the meaning given to such term in Section 5.04.

“Dispute” has the meaning given to such term in Section 18.01.

“Dispute Notice” has the meaning given to such term in Section 18.02.

“Disputing Party” has the meaning given to such term in Section 18.02.

“Electing Owner” has the meaning given to such term in Section 7.01(a).

“Event of Default” has the meaning given to such term in Section 12.01.

“Execution Date” has the meaning given to such term in the preamble.

“Executive(s)” has the meaning given to such term in Section 18.03(a).

“FERC” means the Federal Energy Regulatory Commission.

“FERC Methodology” has the meaning given to such term in Section 5.08(b).

“FERC Uniform System of Accounts” means the Uniform System of Accounts
Prescribed for Public Utilities and Licensees Subject to the Jurisdiction of the
Federal Power Act prescribed by FERC, and codified as of the Execution Date at
18 C.F.R. Part 101, as the same may be amended from time to time.

“Force Majeure” has the meaning given to such term in Section 11.01.

“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, would have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition.  Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather to
be acceptable practices, methods, or acts generally accepted in the region,
including those practices required by Federal Power Act section 215(a)(4), 16
U.S.C. § 824o(a)(4)(2006).

“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial,

                                                                             4


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

legislative, policy, regulatory or taxing authority or power, including FERC,
NERC or any regional reliability council; or any court or governmental tribunal,
in each case, having jurisdiction over either Owner (including Idaho Power in
its capacity as Operator) or any of its Affiliates or the ownership, use,
operation and maintenance, repair and reconstruction, or retirement and
decommissioning of all or a portion of the Transmission Facilities.

“Governmental Authorizations” means any license, permit, order, approval,
filing, waiver, exemption, variance, clearance, entitlement, allowance,
franchise, or other authorization from or by a Governmental Authority.

“Governmental Requirements” means all laws, statutes, ordinances, rules,
regulations, codes, and similar acts or promulgations or other legally
enforceable requirements of any Governmental Authority.

“Hemingway Access Easement Agreement” means the Hemingway Access Easement
Agreement, dated as of approximately even date herewith, entered into by Idaho
Power and PacifiCorp.

“Hemingway Substation” has the meaning given to such term in the recitals.

“Hemingway-Summer Lake Line” means, beginning on the date the Interconnection is
energized, the 500 kV transmission line extending from the Hemingway Substation
to its terminus at the Summer Lake Substation.

“Idaho Power” has the meaning given to such term in the preamble.

“Idaho Power Transmission System” means the transmission facilities owned,
controlled or operated by Idaho Power that are used to transmit electricity to
Idaho Power’s retail and wholesale electric service customers.

“Idaho Power Individually-Owned Hemingway Facilities” has the meaning given to
such term in the recitals.

“Indemnified Party” has the meaning given to such term in Section 14.01(a).

“Indemnifying Party” has the meaning given to such term in Section 14.01(a).

“Interconnection” means the interconnection of the Hemingway Substation with (i)
the Midpoint-Hemingway Line, (ii) the Hemingway-Summer Lake Line, and (iii) the
Hemingway 500/230 kV transformer at the Point of Interconnection, in each case,
as more specifically described in the diagrams set forth in Exhibit G.

“Interconnection Customer” has the meaning given to such term in the applicable
Owner’s OATT.

“Interconnection Owner” has the meaning given to such term in Section 6.03.

“Interrupting Owner” has the meaning given to such term in Section 10.05(c).

                                                                             5


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

“Jointly-Developed Transmission Facilities” has the meaning given to such term
in the recitals.

“JPSA” has the meaning given to such term in the recitals.

“Losses” mean any and all damages and losses, deficiencies, liabilities, taxes,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses, whether or not resulting from third party claims,
including the costs and expenses of any and all actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
costs and expenses of attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder and costs and expenses of
remediation (including, in the case of remediation, all expenses and costs
associated with financial assurance); provided, however, that in no event shall
Losses include lost profits or damages and losses excluded under Section 14.08.

 

“Manager” has the meaning given to such term in Section 18.03(a).

“Metering Equipment” means all metering facilities and equipment to be
constructed and installed as part of the Transmission Facilities, as further
described in Exhibit A.

“Midpoint Substation” means the existing substation near Jerome, Idaho owned by
PacifiCorp.

“Midpoint-Hemingway Line” means, beginning on the date the Interconnection is
energized, the 500 kV transmission line extending from the Midpoint Substation
to its terminus at the Hemingway Substation.

“Midpoint-Summer Lake Line” means (i) with respect to the period beginning on
the Execution Date and continuing up to but not including the date the
Interconnection is energized, the existing 500 kV transmission line extending
from the Midpoint Substation to the Summer Lake Substation, and (ii) with
respect to the period beginning on the date the Interconnection is energized
through the Term, the Midpoint-Hemingway Line and the Hemingway-Summer Lake
Line.

“Monthly Common Facilities Charge” has the meaning set forth in Exhibit F.

“Monthly Transmission Facilities O&M Charge” has the meaning set forth in
Exhibit F.

“NERC” means the North American Electric Reliability Council.

“Non-Defaulting Owner” means an Owner that is not a Defaulting Owner.

“Non-Operating Owner” means PacifiCorp.

“OATT” means, with respect to each Owner, the Owner’s Open Access Transmission
Tariff on file with FERC.

                                                                             6


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

“Operator” means Idaho Power Company, in its capacity as Operator under this
Agreement.

“Other Costs” has the meaning given to such term in Section 5.08(a).

“Other Costs Records” has the meaning given to such term in Section 5.06(b).

“Owner” and “Owners” has the meaning given to such term in the preamble.

“Ownership Interest” means the tenant-in-common undivided ownership interest of
an Owner in the Transmission Facilities which is set forth on Exhibit C, as the
same may be adjusted from time to time pursuant to Exhibit C.

“PacifiCorp” has the meaning given to such term in the preamble.

“PacifiCorp Transmission System” means the transmission facilities owned,
controlled or operated by PacifiCorp that are used to transmit electricity to
PacifiCorp’s retail and wholesale electric service customers.

“Party” means Idaho Power or PacifiCorp individually, and “Parties” means Idaho
Power and PacifiCorp collectively.

“Person” means an individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority, or other form of entity.

“Point of Interconnection” means the points of interconnection between the
Transmission Facilities and each of the Owners’ Transmission Systems, as
described in the diagrams set forth in Exhibit G.

“Proprietary Information” has the meaning given to such term in Section 15.06.

“Qualified Owner” means an Owner that has an OATT on file with FERC under which
it is authorized to provide transmission service on its transmission system.

“Reduction Event” has the meaning given to such term in Section 6.02.

“Regulations” has the meaning given to such term in Section 17.02.

“Reliability Standards” means all reliability criteria for system users
established by WECC or such other regional or national standard setting body
with authority to promulgate or set such criteria (including NERC’s reliability
standards), as such criteria may be adopted or modified from time to time.

“Remaining Owner” has the meaning given to such term in Section 9.03.

 

                                                                             7


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

“Representatives” means, in respect of an Owner or Operator, the directors,
officers, shareholders, partners, members, employees, agents, consultants,
contractors or other representatives of such Owner or Operator.

“Rights-of-Way” means all rights-of-way, easements and other interests
(including fee interests) in real property on which the Transmission Facilities
are or will be constructed that are owned by Idaho Power or its Affiliates.

“Summer Lake Substation” means the existing substation near Summer Lake, Oregon
owned by PacifiCorp.

“Tap Line Upgrades” has the meaning given to such term in Section 7.01(f).

“Tax Indemnifying Party” has the meaning given to such term in Section 17.04.

“Tax Indemnitee Party” has the meaning given to such term in Section 17.04.

“Taxes” has the meaning given to such term in Section 17.03.

“Term” has the meaning given to such term in Section 2.03.

“Transferee” has the meaning given to such term in Section 15.01.

“Transferor” has the meaning given to such term in Section 15.01.

“Transferred Transmission Facilities” has the meaning given to such term in the
recitals.

“Transmission Facilities” has the meaning given to such term in the recitals.

“Transmission Facilities Contracts” means (i) the “Hemingway Substation
Facilities Contracts” as defined in the JSPA, (ii) the Right-of-Way Grant
IDI-36034 from the United States Department of Interior, Bureau of Land
Management to Idaho Power, dated as of June 4, 2009, with respect to portions of
the Hemingway Substation site, and (iii) each agreement, instrument or other
contract relating to or in connection with the Transmission Facilities that the
Operator enters into pursuant to this Agreement.

 

“Transmission System” means, in the case of Idaho Power, the Idaho Power
Transmission System, and, in the case of PacifiCorp, the PacifiCorp Transmission
System.

“Unauthorized Use” means the unauthorized use of the generation or transmission
facilities of any other Person.

“WECC” means the Western Electricity Coordinating Council or any successor
thereto.

“WIS Agreement” has the meaning given to such term in Section 14.08(b).

 

                                                                            8


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

1.02          Rules of Construction.  The following rules of interpretation
shall apply in this Agreement:


(A)                THE MASCULINE SHALL INCLUDE THE FEMININE AND NEUTER.


(B)               REFERENCES TO “ARTICLES,” “SECTIONS” AND “EXHIBITS” SHALL BE
TO ARTICLES, SECTIONS AND EXHIBITS OF THIS AGREEMENT.


(C)                THE EXHIBITS ATTACHED HERETO ARE INCORPORATED IN AND ARE
INTENDED TO BE A PART OF THIS AGREEMENT.


(D)               THIS AGREEMENT WAS NEGOTIATED AND PREPARED BY BOTH PARTIES
WITH THE ADVICE AND PARTICIPATION OF COUNSEL.  THE PARTIES HAVE AGREED TO THE
WORDING OF THIS AGREEMENT AND NONE OF THE PROVISIONS HEREOF SHALL BE CONSTRUED
AGAINST ONE PARTY ON THE GROUND THAT SUCH PARTY IS THE AUTHOR OF THIS AGREEMENT
OR ANY PART HEREOF.


(E)                EACH REFERENCE IN THIS AGREEMENT TO ANY AGREEMENT OR DOCUMENT
OR A PORTION OR PROVISION THEREOF SHALL BE CONSTRUED AS A REFERENCE TO THE
RELEVANT AGREEMENT OR DOCUMENT AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME WITH THE WRITTEN APPROVAL OF BOTH THE PARTIES.


(F)                EACH REFERENCE IN THIS AGREEMENT TO GOVERNMENTAL REQUIREMENTS
AND TO TERMS DEFINED IN, AND OTHER PROVISIONS OF, GOVERNMENTAL REQUIREMENTS
SHALL BE REFERENCES TO THE SAME (OR A SUCCESSOR TO THE SAME) AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.


(G)               THE TERM “DAY” SHALL MEAN A CALENDAR DAY, THE TERM “MONTH”
SHALL MEAN A CALENDAR MONTH, AND THE TERM “YEAR” SHALL MEAN A CALENDAR YEAR. 
WHENEVER AN EVENT IS TO BE PERFORMED, A PERIOD COMMENCES OR ENDS, OR A PAYMENT
IS TO BE MADE ON OR BY A PARTICULAR DATE AND THE DATE IN QUESTION FALLS ON A DAY
WHICH IS NOT A BUSINESS DAY, THE EVENT SHALL BE PERFORMED, OR THE PAYMENT SHALL
BE MADE, ON THE NEXT SUCCEEDING BUSINESS DAY; PROVIDED, HOWEVER, THAT ALL
CALCULATIONS SHALL BE MADE REGARDLESS OF WHETHER ANY GIVEN DAY IS A BUSINESS DAY
AND WHETHER OR NOT ANY GIVEN PERIOD ENDS ON A BUSINESS DAY.


(H)               EACH REFERENCE IN THIS AGREEMENT TO A PERSON INCLUDES ITS
SUCCESSORS AND PERMITTED ASSIGNS; AND EACH REFERENCE TO A GOVERNMENTAL AUTHORITY
INCLUDES ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ITS FUNCTIONS AND CAPACITIES.


(I)                 IN THIS AGREEMENT, THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” ARE TO BE CONSTRUED AS BEING AT ALL TIMES FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


(J)                 THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL, UNLESS OTHERWISE SPECIFIED,
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.

 

                                                                             9


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 


ARTICLE II
TERM

2.01          Effectiveness of this Agreement.  This Agreement shall become
effective upon the Execution Date.

2.02          FERC Filing.  Within five (5) Business Days after the Execution
Date, the Operator, on behalf of the Owners, shall file this Agreement with FERC
as a “Rate Schedule” within the meaning of Part 35 of FERC’s regulations.  Each
of the Owners shall support this Agreement in its current form at FERC when
filed.  Each Owner shall reasonably cooperate with the Operator with respect to
obtaining FERC approval of such FERC filing and provide any information,
including testimony, reasonably required by the Operator to comply with the
applicable FERC filing requirements.

2.03          Term.  The term of this Agreement (“Term”) shall commence upon the
Execution Date and shall continue in full force and effect until terminated in
accordance with the provisions hereof.

2.04          Termination.  Subject to Section 2.05, this Agreement shall
terminate if one or more of the following events occur:


(A)                THE TRANSMISSION FACILITIES ARE DAMAGED AND DESTROYED AND THE
OWNERS DECIDE NOT TO REPAIR OR REBUILD (OR CANNOT REACH AGREEMENT TO REPAIR OR
REBUILD) THE DAMAGED FACILITIES IN ACCORDANCE WITH ARTICLE VIII;


(B)               THE TRANSMISSION FACILITIES ARE RETIRED AND DECOMMISSIONED IN
ACCORDANCE WITH ARTICLE IX;


(C)                ALL OF THE OWNERSHIP INTERESTS IN THE TRANSMISSION FACILITIES
ARE OWNED BY ONLY ONE OWNER;


(D)               BY MUTUAL WRITTEN AGREEMENT OF THE OWNERS; OR


(E)                THIS AGREEMENT IS TERMINATED BY EXERCISE OF REMEDIES PURSUANT
TO SECTION 12.03.

2.05          Effect of Termination.


(A)                IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 2.04,
THEN, EXCEPT AS FOR THOSE PROVISIONS THAT ARE EXPRESSLY INTENDED TO SURVIVE
TERMINATION AND, SUBJECT TO SECTION 2.05(B) AND RECEIPT OF ANY NECESSARY
GOVERNMENTAL AUTHORIZATIONS REQUIRED BY APPLICABLE GOVERNMENTAL REQUIREMENTS,
THIS AGREEMENT SHALL TERMINATE AND BECOME VOID AND OF NO FURTHER FORCE AND
EFFECT, WITHOUT FURTHER ACTION BY EITHER PARTY, PROVIDED THAT NEITHER PARTY
SHALL BE RELIEVED FROM ANY OF ITS OBLIGATIONS OR LIABILITIES HEREUNDER ACCRUING
PRIOR THERETO.

(b)               In the event that this Agreement is terminated pursuant to
Section 2.04 and the Non-Operating Owner continues to own all or a portion of
the Ownership Interests in the Transmission Facilities, then:  (i) the Operator
shall, upon written notice from the Non-Operating

                                                                            10


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


OWNER DELIVERED TO THE OPERATOR NO LATER THAN FIFTEEN (15) BUSINESS DAYS AFTER
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 2.04, CONTINUE TO PERFORM SUCH
OF ITS OBLIGATIONS AND COVENANTS IN ARTICLES VI, VII, VIII, X AND XVI AS ARE SET
FORTH IN THE NOTICE; (II) SUCH OBLIGATIONS AND COVENANTS, TOGETHER WITH ARTICLES
V, VI, VII, VIII, XI, X, XII, XIV, XV, XVIII, XIX AND XX (TO THE EXTENT
APPLICABLE TO THE SURVIVING COVENANTS AND OBLIGATIONS), SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT; AND (III)
THE PARTIES SHALL AMEND THIS AGREEMENT TO REFLECT SUCH CHANGES TO THIS AGREEMENT
AS SHALL BE NECESSARY AND MUTUALLY ACCEPTABLE TO THE PARTIES TO CONFORM THIS
AGREEMENT TO THE SURVIVING PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH THIS
SECTION 2.05(B).


ARTICLE III
CONSTRUCTION

3.01          Engineering, Design and Construction of the Jointly-Developed
Transmission Facilities.


(A)                THE OPERATOR SHALL DESIGN, ENGINEER, PROCURE, CONSTRUCT,
INSTALL, MANAGE AND PERFORM ALL OTHER ACTIVITIES NECESSARY FOR THE DEVELOPMENT,
CONSTRUCTION AND COMMISSIONING  OF THE JOINTLY-DEVELOPED TRANSMISSION FACILITIES
IN ACCORDANCE WITH GOOD UTILITY PRACTICE AND APPLICABLE GOVERNMENTAL
REQUIREMENTS AND GOVERNMENTAL AUTHORIZATIONS (THE “CONSTRUCTION PROJECT”).


(B)               THE OPERATOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
ACHIEVE EACH OF THE MILESTONES BY ITS RESPECTIVE MILESTONE DATE AS SET FORTH IN
EXHIBIT H.  THE OPERATOR SHALL PROVIDE THE OWNERS WITH PROMPT WRITTEN NOTICE OF
THE DATE UPON WHICH IT HAS ACHIEVED EACH MILESTONE.

3.02          Interconnection.  PacifiCorp shall take the Midpoint-Summer Lake
Line out of service for approximately three consecutive weeks during May, 2010
to enable the Operator to interconnect the Transmission Facilities with the
Midpoint-Summer Lake Line.  The Operator shall submit a request to PacifiCorp
for the specific dates of the outage, the approval of which shall not be
unreasonably withheld by PacifiCorp.  The Owners and the Operator recognize the
need to use Commercially Reasonable Efforts to expedite all work with all due
diligence, consistent with Good Utility Practice, so as to minimize outage
times.

3.03          Rights-of-Way.  The Operator shall maintain the Rights-of-Way in
accordance with Good Utility Practice and applicable Governmental Requirements
and Governmental Authorizations and without adverse distinction between the
Owners.

3.04          Monthly Reports.  Each month prior to the final completion and
commissioning of the Transmission Facilities, the Operator shall prepare and
deliver to the Owners reasonably detailed status reports, in form and substance
reasonably acceptable to the Owners, regarding the implementation of the
Construction Project, including (i) any expected delays (and their duration) in
achieving any milestone by the respective milestone date as set forth on Exhibit
H and (ii) the aggregate amount of Construction Costs incurred to date compared
to the budgeted amount of Construction Costs set forth in the Construction
Budget.

                                                                            11


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

3.05          Development and Construction Costs. 


(A)                EACH OWNER SHALL BE RESPONSIBLE FOR, AND SHALL PAY, IN
ACCORDANCE WITH THIS SECTION 3.05, ITS PRO RATA SHARE (BASED ON ITS OWNERSHIP
INTEREST) OF ALL COSTS (UP TO THE CONSTRUCTION COSTS CAP) ACTUALLY INCURRED BY
OR ON BEHALF OF THE OPERATOR IN THE PERFORMANCE OF THE CONSTRUCTION PROJECT
PURSUANT TO ARTICLE III OR OTHERWISE INCURRED BY OR ON BEHALF OF IDAHO POWER IN
THE CONSTRUCTION OF THE TRANSMISSION FACILITIES (COLLECTIVELY, THE “CONSTRUCTION
COSTS”).


(B)               THE OPERATOR SHALL PROMPTLY NOTIFY THE OWNERS IN WRITING IF IT
REASONABLY BELIEVES THAT THE TOTAL CONSTRUCTION COSTS TO BE INCURRED BY OR ON
BEHALF OF THE OPERATOR OR OTHERWISE INCURRED BY OR ON BEHALF OF IDAHO POWER IN
THE CONSTRUCTION OF THE TRANSMISSION FACILITIES WILL EXCEED THE GREATER OF (I)
FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT OF CONSTRUCTION COSTS PROVIDED FOR IN
THE BUDGET ATTACHED HERETO AS EXHIBIT E (THE “CONSTRUCTION BUDGET”), AS THE SAME
MAY BE REVISED FROM TIME TO TIME PURSUANT TO THIS SECTION 3.05(B), AND (II) ONE
MILLION FOUR HUNDRED THOUSAND DOLLARS ($1,400,000) (THE “CONSTRUCTION COSTS
CAP”).  THEREAFTER, THE OPERATOR SHALL SUBMIT TO THE OWNERS FOR THEIR APPROVAL,
SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, A REVISED CONSTRUCTION
BUDGET WHICH SHOWS THE AGGREGATE AMOUNT OF CONSTRUCTION COSTS THAT THE OPERATOR
REASONABLY BELIEVES WILL BE INCURRED BY OR ON BEHALF OF THE OPERATOR TO COMPLETE
THE CONSTRUCTION PROJECT IN ACCORDANCE WITH ARTICLE III OR OTHERWISE INCURRED BY
OR ON BEHALF OF IDAHO POWER IN THE CONSTRUCTION OF THE TRANSMISSION FACILITIES.
 THE NOTICE AND APPROVAL RIGHTS SET FORTH ABOVE IN THIS SECTION 3.05(B) SHALL
APPLY TO THE REVISED CONSTRUCTION BUDGET AS WELL.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO EVENT SHALL THE OPERATOR BE
OBLIGATED TO INCUR CONSTRUCTION COSTS IN EXCESS OF THE CONSTRUCTION COSTS CAP.


(C)                THE OPERATOR SHALL PROVIDE THE OWNERS WITH INVOICES SHOWING
EACH OWNER’S PRO RATA SHARE (BASED ON ITS OWNERSHIP INTEREST) OF THE
CONSTRUCTION COSTS, AND THE NON-OPERATING OWNER SHALL PAY THE OPERATOR ITS PRO
RATA SHARE (BASED ON ITS OWNERSHIP INTERESTS) OF THE CONSTRUCTION COSTS, IN
ACCORDANCE WITH SECTION 5.08 AND SECTION 5.09.


ARTICLE IV
OWNERSHIP INTERESTS

4.01          Ownership Interests.


(A)                PURSUANT TO THE JPSA, AS OF THE CLOSING DATE, EACH OWNER OWNS
AN UNDIVIDED OWNERSHIP INTEREST, EQUAL TO ITS OWNERSHIP INTEREST, IN THE
TRANSMISSION FACILITIES.


(B)               THE OWNERS AGREE THAT THEY SHALL ENTER INTO SUCH ADDITIONAL
DOCUMENTATION AS SHALL REASONABLY BE REQUIRED TO DOCUMENT ANY CHANGE IN THE
OWNERSHIP INTERESTS OF THE OWNERS CONTEMPLATED HEREBY, PROVIDED THAT IN NO EVENT
SHALL AN OWNER BE RESPONSIBLE FOR PAYING ANY AMOUNT TO THE OTHER OWNER AS A
RESULT OF ANY CHANGE IN ANY OWNERSHIP INTEREST OR THE TRANSMISSION FACILITIES
EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR AS OTHERWISE AGREED TO BY
THE PARTIES IN WRITING.

4.02          Owner’s Capacity Share.  Each of the Owners shall be entitled to a
pro rata share (based on its Ownership Interest) of the bi-directional
transmission capacity of the Transmission

                                                                          12


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY
 

Facilities (“Capacity Share”).  Subject to Section 6.02, each Owner’s Capacity
Share entitles the Owner to provide and schedule transmission service over the
Transmission Facilities to the extent of the Owner’s Capacity Share and to
schedule and transmit an amount of energy commensurate with the Owner’s Capacity
Share over the Transmission Facilities on its own behalf or on behalf of the
Owner’s transmission customers; provided, however, that at no time shall an
Owner be entitled to post, sell, schedule or transmit more than its Capacity
Share of transmission capacity (and a commensurate amount of energy) on the
Transmission Facilities, unless otherwise mutually agreed to in writing by the
Owners.  Any use of the Transmission Facilities, other than as provided for in
this Section 4.02, shall be subject to the prior written approval of both
Owners.

 

4.03          Qualified Owner.  Each Owner shall take all actions required to
continue to be a Qualified Owner during the Term.  If at any time during the
Term an Owner ceases to be a Qualified Owner, then such Owner shall immediately
provide notice thereof to the other Owner and take all actions required to
resume being a Qualified Owner.

4.04          No Right to Use.  For the avoidance of doubt, the provisions of
this Agreement shall not confer upon either Owner the right to use or transmit
energy over any transmission facilities owned by the other Owner (other than the
Transmission Facilities as provided for herein).

4.05          Payments.  All payments required to be made by or on behalf of the
Owners under the terms of this Agreement, including payments to the Operator of
the Monthly Transmission Facilities O&M Charge, the Monthly Common Facilities
Charge and Other Costs, shall be made to the account or accounts designated by
the Owner or Operator to which the payment is owed, by wire transfer (in
immediately available funds in the lawful currency of the United States).

4.06          Waiver of Partition Rights.  The Owners shall own their undivided
Ownership Interests in the Transmission Facilities as tenants-in-common.  The
Owners acknowledge that any exercise of the remedy of partition (whether at law
or in equity) of the Transmission Facilities or any portion thereof would be
impracticable in view of the purposes and requirements of this Agreement, would
violate the spirit and intent of this Agreement, and would defeat the Owners’
intentions and reasonable expectations as well as the consideration upon which
each Owner entered into this Agreement.  Accordingly, each Owner agrees that
during the Term it (a) will not, directly or indirectly, commence, maintain,
support or join in any action or proceedings of any kind to partition the
Transmission Facilities or any portion thereof, and (b) waives, after
consultation with its qualified legal counsel, any and all rights that it may
have under this Agreement or applicable Governmental Requirements (whether at
law or in equity) or otherwise to commence, maintain, support or join in any
such action or proceeding.  Each Owner acknowledges that the other Owner has
entered into and will perform the terms of this Agreement in reliance upon the
other Owner’s agreement and adherence to the terms of this Section 4.06, and
would not have entered into this Agreement but for such reliance; and that it
would be unjust and inequitable for any Owner to violate or to seek relief from
any provision of this Section 4.06.

 

 

                                                                            13


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


ARTICLE V
OPERATOR

5.01          Appointment of Operator.


(A)                THE OWNERS HEREBY APPOINT IDAHO POWER, AND IDAHO POWER HEREBY
ACCEPTS APPOINTMENT, TO SERVE AS OPERATOR OF THE TRANSMISSION FACILITIES AND THE
COMMON FACILITIES FOR THE OWNERS AND TO PERFORM THE OTHER COVENANTS AND
OBLIGATIONS OF THE OPERATOR EXPRESSLY SET FORTH IN THIS AGREEMENT, IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR GOVERNMENTAL REQUIREMENTS, THE OWNERS AGREE THAT THE OPERATOR SHALL
HAVE NO OBLIGATIONS, RESPONSIBILITIES OR DUTIES TO THE OWNERS OTHER THAN AS ARE
EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.

5.02          Authority of Operator.


(A)                THE OPERATOR SHALL BE RESPONSIBLE IN ALL RESPECTS FOR THE
CONSTRUCTION OF THE JOINTLY-DEVELOPED TRANSMISSION FACILITIES AND THE OPERATION
AND MAINTENANCE OF THE TRANSMISSION FACILITIES AND THE COMMON FACILITIES IN
ACCORDANCE WITH ARTICLE III AND ARTICLES V-X.  WITHOUT LIMITING THE FOREGOING,
THE OPERATOR SHALL SUPERVISE AND PERFORM, OR CAUSE TO BE SUPERVISED AND
PERFORMED:  (I) THE CONSTRUCTION OF THE JOINTLY-DEVELOPED TRANSMISSION
FACILITIES IN ACCORDANCE WITH ARTICLE III AND THIS ARTICLE V, (II) THE PHYSICAL
OPERATION AND MAINTENANCE OF, INTERCONNECTION TO, DESIGN OF, CAPITAL UPGRADES
AND IMPROVEMENTS TO, REPAIR AND RECONSTRUCTION OF, AND RETIREMENT AND
DECOMMISSIONING OF, THE TRANSMISSION FACILITIES IN ACCORDANCE WITH THIS ARTICLE
V AND ARTICLES VI-X, AND (III) THE PHYSICAL OPERATION AND MAINTENANCE OF THE
COMMON FACILITIES IN ACCORDANCE WITH SECTION 6.04.  IN THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE OPERATOR SHALL HAVE AUTHORITY, SUBJECT TO
THE OTHER TERMS OF THIS ARTICLE V AND ARTICLE III AND ARTICLES VI-X, TO TAKE ANY
OR ALL OF THE ACTIONS IT REASONABLY DETERMINES ARE NECESSARY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING TO MAKE DECISIONS ON ALL MATTERS
RELATING TO AND TO CONTRACT FOR, SELECT AND PURCHASE ON BEHALF OF THE OWNERS ALL
MATERIALS, EQUIPMENT AND SERVICES (INCLUDING FROM THIRD-PARTY CONSULTANTS AND
ADVISORS) NECESSARY FOR:  (A) THE ENGINEERING, DESIGN AND CONSTRUCTION OF THE
JOINTLY-DEVELOPED TRANSMISSION FACILITIES PURSUANT TO ARTICLE III, (B) THE
PHYSICAL OPERATION AND MAINTENANCE OF THE TRANSMISSION FACILITIES PURSUANT TO
ARTICLE VI; (C) THE INTERCONNECTION OF INTERCONNECTION CUSTOMERS TO THE
TRANSMISSION FACILITIES PURSUANT TO SECTION 6.03; (D) THE DEVELOPMENT, DESIGN,
ENGINEERING, PROCUREMENT, CONSTRUCTION, PERMITTING, COMPLETION, TESTING AND
COMMISSIONING OF CAPITAL UPGRADES OR IMPROVEMENTS TO THE TRANSMISSION FACILITIES
PURSUANT TO ARTICLE VII; (E) THE DEVELOPMENT, DESIGN, ENGINEERING, PROCUREMENT,
CONSTRUCTION, PERMITTING, COMPLETION, TESTING AND COMMISSIONING OF REPAIRS TO
AND RECONSTRUCTION OF THE TRANSMISSION FACILITIES PURSUANT TO ARTICLE VIII; AND
(F) THE RETIREMENT AND DECOMMISSIONING OF THE TRANSMISSION FACILITIES PURSUANT
TO ARTICLE IX.

(b)               The Owners and the Operator agree that title to all
Jointly-Developed Transmission Facilities and capital upgrades and improvements
constructed by or on behalf of the Operator pursuant to Section 6.01 shall vest
with the Owners and shall be jointly owned by the Owners as tenants-in-common in
accordance with their respective Ownership Interests.  Title to

                                                                            14


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


ALL CAPITAL UPGRADES AND IMPROVEMENTS CONSTRUCTED BY OR ON BEHALF OF THE
OPERATOR PURSUANT TO SECTION 7.01 SHALL VEST WITH AND BE OWNED BY THE OWNERS IN
ACCORDANCE WITH SECTION 7.01.


(C)                THE OPERATOR WILL EXERCISE OR ENFORCE ALL OF IDAHO POWER’S
BENEFITS, RIGHTS AND REMEDIES UNDER THE TRANSMISSION FACILITIES CONTRACTS FOR
THE BENEFIT OF THE OWNERS PRO RATA (IN ACCORDANCE WITH THEIR RESPECTIVE
OWNERSHIP INTERESTS) AND WITHOUT ADVERSE DISTINCTION BETWEEN THE OWNERS.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE IMMEDIATELY PRECEDING SENTENCE, THE
OPERATOR AGREES TO TRANSFER, ASSIGN, DISTRIBUTE, PAY OVER OR OTHERWISE MAKE
AVAILABLE TO THE NON-OPERATING OWNER, THE NON-OPERATING OWNER’S PRO RATA SHARE
(BASED ON ITS OWNERSHIP INTEREST) IN ANY PAYMENTS OR PROCEEDS OBTAINED PURSUANT
TO ANY TRANSMISSION FACILITIES CONTRACT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, THE OWNERS AGREE THAT ONLY THE OPERATOR
SHALL BE ENTITLED TO EXERCISE OR ENFORCE IDAHO POWER’S BENEFITS, RIGHTS AND
REMEDIES UNDER THE TRANSMISSION FACILITIES CONTRACTS.

5.03          Standard of Work.  The Operator shall perform all of its
obligations under this Agreement as an independent contractor and in accordance
with Good Utility Practice and applicable Governmental Requirements and
Governmental Authorizations and without adverse distinction between the Owners.

5.04          Delegation of Responsibilities.  The Operator may, in its sole and
absolute discretion, delegate all or a portion of its obligations under this
Agreement to one or more Persons (each, a “Delegate”).  Notwithstanding any such
delegation, the Operator shall remain responsible and liable for all such
delegated obligations in accordance with the terms of this Agreement.

5.05          Governmental Authorizations.


(A)                THE OPERATOR IS AUTHORIZED TO PREPARE AND SUBMIT TO ALL
APPROPRIATE GOVERNMENTAL AUTHORITIES THE NECESSARY REPORTS, APPLICATIONS, PLANS,
SPECIFICATIONS AND OTHER DOCUMENTS TO PROCURE ALL GOVERNMENTAL AUTHORIZATIONS
REQUIRED TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE
TRANSMISSION FACILITIES OR TO COMPLY WITH GOVERNMENTAL REQUIREMENTS, PROVIDED
THAT THE OPERATOR SHALL CONSULT WITH THE OWNERS PRIOR TO THE SUBMISSION OF ANY
SUCH REPORTS, APPLICATION, PLANS, SPECIFICATION AND OTHER DOCUMENTS.  TO THE
EXTENT PERMITTED BY GOVERNMENTAL REQUIREMENTS, THE OPERATOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND STRUCTURE ALL GOVERNMENT
AUTHORIZATIONS FOR WHICH IT APPLIES AFTER THE EXECUTION DATE IN SUCH A WAY AS TO
RECOGNIZE EACH OWNER’S APPLICABLE OWNERSHIP INTERESTS AND CAPACITY SHARE AS
CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NOTHING IN SECTION 5.05 SHALL OBLIGATE THE OPERATOR TO PREPARE
AND SUBMIT TO APPROPRIATE GOVERNMENTAL AUTHORITIES ANY REPORTS, APPLICATIONS,
PLANS, SPECIFICATIONS AND OTHER DOCUMENTS TO PROCURE ANY GOVERNMENTAL
AUTHORIZATIONS REQUIRED BY THE OWNERS IN CONNECTION WITH THEIR OWNERSHIP OF AN
OWNERSHIP INTEREST IN THE TRANSMISSION FACILITIES OR THE RECOVERY OF ANY COSTS
AND EXPENSES IN CONNECTION THEREWITH.

(b)               To the extent that the Operator cannot obtain a Governmental
Authorization pursuant to Section 5.05(a) on behalf of one or both of the
Owners, each such Owner shall:  (i) be responsible for preparing and submitting
to the appropriate Governmental Authority the necessary reports, applications,
plans, specifications and other documents to

                                                                            15


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


PROCURE SUCH GOVERNMENTAL AUTHORIZATION; AND (II) EXERCISE ALL COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH GOVERNMENTAL AUTHORIZATION.  UNLESS AND UNTIL
THE OWNER OR OWNERS ARE ABLE TO OBTAIN SUCH GOVERNMENTAL AUTHORIZATIONS, THE
OPERATOR SHALL NOT PERFORM OR CONTINUE TO PERFORM ANY OF THE CONSTRUCTION
PROJECT IF TO DO SO WOULD RESULT IN THE OWNER OR OWNERS BEING IN VIOLATION OF
APPLICABLE GOVERNMENTAL REQUIREMENTS OR GOVERNMENTAL AUTHORIZATIONS.


(C)                EACH OWNER SHALL, AT ITS OWN COST: (I) REASONABLY COOPERATE
AND SUPPORT THE OPERATOR IN OBTAINING ANY GOVERNMENTAL AUTHORIZATIONS REQUIRED
PURSUANT TO SECTION 5.05(A); AND (II) REASONABLY RESPOND TO INQUIRIES OR
REQUESTS ISSUED TO IT BY ANY GOVERNMENTAL AUTHORITY IN RESPECT OF SUCH
GOVERNMENTAL AUTHORIZATION; PROVIDED, HOWEVER, THAT AN OWNER SHALL NOT BE
OBLIGATED PURSUANT TO THIS SECTION 5.05(C) TO DISCLOSE PROPRIETARY INFORMATION
EXCEPT TO THE EXTENT THAT IT IS OTHERWISE REQUIRED TO DISCLOSE SUCH PROPRIETARY
INFORMATION:  (A) BY APPLICABLE GOVERNMENTAL REQUIREMENTS; (B) BY ANY
GOVERNMENTAL AUTHORITY; OR (C) PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT.

5.06          Access.


(A)                THE OPERATOR SHALL, TO THE EXTENT POSSIBLE UNDER ANY
RIGHTS-OF-WAYS, PROVIDE EACH OWNER AND ITS DESIGNEES REASONABLE ACCESS TO THE
TRANSMISSION FACILITIES SITE TO PERMIT THE OWNERS AND THEIR DESIGNEES TO INSPECT
THE CONSTRUCTION, COMMISSIONING, OPERATION AND MAINTENANCE, CAPITAL UPGRADES AND
IMPROVEMENTS TO, REPAIR AND RECONSTRUCTION OF, AND RETIREMENT AND
DECOMMISSIONING OF THE TRANSMISSION FACILITIES, PROVIDED THAT (I) THE OWNERS AND
THEIR DESIGNEES DO NOT INTERFERE WITH THE CONSTRUCTION, COMMISSIONING, OPERATION
AND MAINTENANCE, CAPITAL UPGRADES AND IMPROVEMENTS TO, REPAIR AND RECONSTRUCTION
OF, AND RETIREMENT AND DECOMMISSIONING OF THE TRANSMISSION FACILITIES OR ANY
PORTION THEREOF OR POSE A SAFETY HAZARD; (II) THE OWNERS AND THEIR DESIGNEES
COMPLY WITH ANY REQUIREMENTS OF ANY RIGHTS-OF-WAYS, LICENSE, EASEMENT OR OTHER
REAL PROPERTY INTEREST AGREEMENT APPLICABLE TO THE TRANSMISSION FACILITIES; AND
(III) THE OWNERS AND THEIR DESIGNEES PERFORMING THE INSPECTION COMPLY WITH THE
OPERATOR’S OR ANY OTHER CONTRACTOR’S SAFETY AND SECURITY RULES, AS MORE
SPECIFICALLY SET OUT IN THE HEMINGWAY ACCESS EASEMENT AGREEMENT.

(b)               Each Owner may, at its cost, at any time during normal
business hours and with reasonable prior notice of not less than ten (10)
Business Days, but not more often than once in any twelve (12) month period,
inspect and audit the books and records of the Operator and any of its
Affiliates and any Delegate (and the Operator shall secure such rights for the
Owners from its Affiliates and any Delegate) involved in the provision of
services pursuant to this Agreement (“Other Costs Records”), to the extent
reasonably relating to the determination of the Other Costs for which the Owners
are liable under this Agreement as shown on an invoice provided to the Owners
pursuant to Section 5.08 within twelve (12) months prior to the date of the
audit notice.  The Operator shall, and shall cause any of its relevant
Affiliates and any Delegate, to keep and maintain all such Other Costs Records
to the extent reasonably relating to the determination of the Other Costs for
which the Owners are liable under this Agreement and make such Other Costs
Records available to the Owners in accordance with the terms of this Agreement. 
If any audit discloses that, during such twelve (12)-month period, an
overpayment or underpayment of Other Costs has been made by the Non-Operating
Owner or the amount of any Other Costs allocated to the Owners on an invoice is
incorrect, then such overpayment, underpayment or incorrect amount shall be
resolved pursuant to Section 5.09.  The Owner

                                                                            16


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 


REQUESTING THE AUDIT SHALL REIMBURSE ONE HUNDRED PERCENT (100%) OF ALL
REASONABLE COSTS AND EXPENSES (INCLUDING INTERNAL COSTS AND EXPENSES) INCURRED
BY OR ON BEHALF OF THE OPERATOR AND ANY OF ITS AFFILIATES AND ANY DELEGATE IN
COMPLYING WITH THE PROVISIONS OF THIS SECTION 5.06(B), PROVIDED THAT THE OWNER
SHALL NOT BE REQUIRED TO REIMBURSE ANY SUCH COSTS IF THE AUDIT DETERMINES THAT
THE OWNER HAS MADE MORE THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000) IN
OVERPAYMENTS OF OTHER COSTS OR MORE THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000)
IN OTHER COSTS HAVE BEEN INCORRECTLY ALLOCATED TO THE OWNER.

5.07          Insurance.

 

(a)        Owner Insurance.  Each of the Owners shall be responsible for
obtaining and maintaining during the Term insurance covering their respective
legal liabilities related to their Ownership Interest in the Transmission
Facilities.  Insurance required by this Section 5.07(a) will be placed with
appropriate carriers and in amounts in accordance with Good Utility Practice and
any applicable Governmental Requirements.

 

(b)        Property Insurance.

 

(i)         The Operator, on behalf of the Owners and any other named insureds
or loss payees, will:  (A) determine the appropriate property insurance
coverages, minimum amounts, self-insured amounts, deductibles and other
insurance policy terms; (B) obtain and maintain such property insurance during
the Term; and (C) be solely responsible for pursuing claims and/or negotiating
settlements in respect of claims under such insurance coverages.  The Operator
shall be compensated for the costs of obtaining and maintaining such insurance
(including any premiums, taxes, and fees, deductibles, self-insurance or
non-insured costs) through the Monthly Transmission Facilities O&M Charge.

 

(ii)        Physical damage to substations and equipment therein that is
included as part of the Transmission Facilities in types and amounts that are
reasonable and customary for similarly situated utilities.  Coverage may be
insured or self-insured, or any combination of insured and self-insured.

 

(iii)       Insurance for physical damage to the transmission line and any
related equipment outside the boundaries of any substation and included as part
of the Transmission Facilities shall be fully self-insured.

 

5.08          Invoices.


(A)                THE NON-OPERATING OWNER SHALL PAY THE OPERATOR THE MONTHLY
TRANSMISSION FACILITIES O&M CHARGE AND THE MONTHLY COMMON FACILITIES CHARGE
CALCULATED IN ACCORDANCE WITH EXHIBIT F AS COMPENSATION FOR THE OPERATOR’S
SERVICES UNDER THIS AGREEMENT.  EACH OWNER SHALL BE RESPONSIBLE FOR ITS PRO RATA
SHARE (BASED ON ITS OWNERSHIP INTEREST, UNLESS THE OWNERS HAVE AGREED IN WRITING
OTHERWISE OR THIS AGREEMENT SPECIFIES OTHERWISE) OF COSTS INCURRED BY OR ON
BEHALF OF THE OPERATOR UNDER SECTIONS 3.05(A), 6.01(C), 7.01(B), 7.01(F), 8.01,
8.05(B), 9.02 AND 17.03 (THE “OTHER COSTS”). IN THE EVENT THAT THE OPERATOR
INCURS, OR REASONABLY EXPECTS TO INCUR, SIGNIFICANT OTHER COSTS (OTHER THAN
CONSTRUCTION COSTS) IN EXCESS OF ONE

 

                                                                            17


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


HUNDRED THOUSAND DOLLARS ($100,000), IT SHALL IMMEDIATELY NOTIFY THE OWNERS IN
WRITING OF SUCH OTHER COSTS.


(B)               NOT LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH MONTH
DURING THE TERM, THE OPERATOR WILL DELIVER TO THE OWNERS AN INVOICE WHICH WILL
SHOW THE MONTHLY TRANSMISSION FACILITIES O&M CHARGE AND MONTHLY COMMON
FACILITIES CHARGE PAYABLE BY THE NON-OPERATING OWNER AND EACH OWNER’S PRO RATA
SHARE (BASED ON ITS OWNERSHIP INTEREST, UNLESS THE OWNERS HAVE AGREED IN WRITING
OTHERWISE) OF OTHER COSTS.  THE NON-OPERATING OWNER SHALL PAY THE MONTHLY
TRANSMISSION FACILITIES O&M CHARGE, THE MONTHLY COMMON FACILITIES CHARGE, AND
ITS PRO RATA SHARE (BASED ON ITS OWNERSHIP INTEREST, UNLESS THE OWNERS HAVE
AGREED IN WRITING OTHERWISE) OF OTHER COSTS SHOWN ON THE INVOICE NO LATER THAN
THIRTY (30) DAYS AFTER THE DATE OF THE INVOICE.  ANY PAYMENT PAST DUE WILL
ACCRUE INTEREST, PER ANNUM, CALCULATED IN ACCORDANCE WITH THE METHODOLOGY
SPECIFIED FOR INTEREST IN THE FERC REGULATIONS AT 18 C.F.R. § 35.19A(A)(2)(III)
(THE “FERC METHODOLOGY”).  THE FAILURE BY THE OPERATOR TO TIMELY DELIVER AN
INVOICE SHALL NOT RELIEVE PACIFICORP OF ITS PAYMENT OBLIGATION IN RESPECT OF THE
MONTHLY TRANSMISSION FACILITIES O&M CHARGE, MONTHLY COMMON FACILITIES CHARGE AND
OTHER COSTS AS SHOWN ON SUCH INVOICE, OR RELEASE IDAHO POWER OF ITS
RESPONSIBILITY FOR ITS SHARE OF THE OTHER COSTS IN SUCH INVOICE.

5.09          Disputed Amounts.  If the Non-Operating Owner disputes any portion
of any amount specified in an invoice delivered by the Operator pursuant to
Section 5.08, the Non-Operating Owner shall pay its total amount of the invoice
when due, and, if actually known at the time by the Non-Operating Owner,
identify the disputed amount and state that the disputed amount is being paid
under protest.  Any disputed amount shall be resolved pursuant to the provisions
of Article XVIII.  If it is determined pursuant to Article XVIII that an
overpayment or underpayment has been made by the Non-Operating Owner or the
amount of any Other Costs allocated to the Owners on an invoice is incorrect,
then (i) in the case of any overpayment by the Non-Operating Owner, the Operator
shall promptly return the amount of the overpayment (or credit the amount of the
overpayment on the next invoice) to the Non-Operating Owner, (ii) in the case of
an underpayment by the Non-Operating Owner, the Non-Operating Owner shall
promptly pay the amount of the underpayment to the Operator (for the benefit of
the other Owner), and (iii) in the case of an incorrect allocation of Other
Costs to an Owner, the allocations of Other Costs on the next invoice shall be
adjusted to correct for such incorrect allocation, in each case, together with
interest for the period from the date of overpayment, underpayment, or incorrect
allocation, until such amount has been paid or credited against a future invoice
calculated in the manner prescribed for calculating interest on refunds under
the FERC Methodology.

5.10          Assistance.  Each Owner shall cooperate with the Operator
promptly, as and when reasonably requested by the Operator, to assist the
Operator in the performance of its duties, responsibilities and obligations
under this Agreement, including executing and delivering from time to time such
additional documents, certificates or instruments, and taking such additional
actions, as may be reasonably requested by the Operator.  Each Owner shall bear
its own costs for providing such cooperation and assistance as requested by the
Operator unless the Owners agree otherwise in writing.  Nothing in this
Agreement shall preclude an Owner from exercising any rights expressly granted
it under this Agreement or taking any action (or having its Affiliates

                                                                            18


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

take any action) with respect to any other transmission project, including any
such project that may compete with the Transmission Facilities.

 

5.11          Remedies.


(A)                NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, THE OPERATOR SHALL HAVE NO LIABILITY TO THE NON-OPERATING OWNER
IN CONNECTION WITH THE PERFORMANCE OF ITS COVENANTS AND OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT AS PROVIDED IN THIS SECTION 5.11 AND SECTION 14.01(C).  THE
NON-OPERATING OWNER AGREES THAT IT HAS A DUTY TO MITIGATE ANY DAMAGES AND SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE ANY DAMAGES IT MAY INCUR AS A
RESULT OF THE OPERATOR’S FAILURE TO PERFORM OR BREACH OF ANY OF ITS COVENANTS OR
OBLIGATIONS UNDER THIS AGREEMENT.


(B)               THE OWNERS AND OPERATOR ACKNOWLEDGE THAT THE OBLIGATIONS AND
COVENANTS PERFORMED BY THE OPERATOR HEREUNDER ARE UNIQUE AND THAT THE
NON-OPERATING OWNER WILL BE IRREPARABLY INJURED SHOULD SUCH OBLIGATIONS AND
COVENANTS NOT BE PERFORMED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  CONSEQUENTLY, THE NON-OPERATING OWNER WILL NOT HAVE AN ADEQUATE
REMEDY AT LAW IF THE OPERATOR SHALL FAIL TO PERFORM ITS OBLIGATIONS AND
COVENANTS HEREUNDER.  THE NON-OPERATING OWNER SHALL HAVE THE RIGHT, IN ADDITION
TO ANY OTHER REMEDY AVAILABLE UNDER THIS AGREEMENT, TO SPECIFIC PERFORMANCE OF
THE OPERATOR’S OBLIGATIONS AND COVENANTS HEREUNDER, AND THE OWNERS AND OPERATOR
AGREE NOT TO TAKE A POSITION IN ANY PROCEEDING ARISING OUT OF THIS AGREEMENT TO
THE EFFECT THAT THE NON-OPERATING PARTY HAS AN ADEQUATE REMEDY AT LAW.


ARTICLE VI
OPERATION AND MAINTENANCE; CURTAILMENT;
INTERCONNECTION WITH THIRD PARTIES; COMMON FACILITIES

6.01          Operation and Maintenance; Capital Upgrades and Improvements.


(A)                THE OPERATOR SHALL SUPERVISE AND PERFORM, OR CAUSE TO BE
SUPERVISED AND PERFORMED, THE PHYSICAL OPERATION AND MAINTENANCE OF THE
TRANSMISSION FACILITIES IN ACCORDANCE WITH GOOD UTILITY PRACTICE AND APPLICABLE
GOVERNMENTAL REQUIREMENTS AND GOVERNMENTAL AUTHORIZATIONS AND WITHOUT ADVERSE
DISTINCTION BETWEEN THE OWNERS.  SUBJECT TO SECTION 5.04, THE OPERATOR MAY
UTILIZE ITS EMPLOYEES AND SUPERVISORY PERSONNEL, AND ANY INDEPENDENT TECHNICAL
ADVISORS, CONSULTANTS, CONTRACTORS AND AGENTS WHICH IT MAY SELECT, AS MAY BE
REQUIRED TO PERFORM THE OPERATOR’S OBLIGATIONS UNDER THIS SECTION 6.01.


(B)               THE OPERATOR SHALL MAKE MAINTENANCE RENEWALS AND REPLACEMENTS
TO THE TRANSMISSION FACILITIES (I) THE COSTS OF WHICH ARE RECORDABLE AS AN
OPERATION AND MAINTENANCE EXPENSE UNDER THE FERC UNIFORM SYSTEM OF ACCOUNTS; AND
(II) THAT (A) ARE NECESSARY FOR THE OPERATION OF THE TRANSMISSION FACILITIES IN
ACCORDANCE WITH GOOD UTILITY PRACTICE, AND/OR (B) ARE REQUIRED BY APPLICABLE
GOVERNMENTAL REQUIREMENTS AND GOVERNMENTAL AUTHORIZATIONS.  SUCH MAINTENANCE
RENEWALS AND REPLACEMENTS TO THE TRANSMISSION FACILITIES ARE INCLUDED IN THE
SERVICES FOR WHICH THE OPERATOR IS COMPENSATED BY THE MONTHLY TRANSMISSION
FACILITIES O&M CHARGE.  THE OPERATOR SHALL NOT SEPARATELY INVOICE THE OWNERS FOR
THE COSTS OF SUCH MAINTENANCE RENEWALS AND REPLACEMENTS TO THE TRANSMISSION
FACILITIES.  NOTWITHSTANDING ANYTHING TO THE

                                                                            19


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

contrary contained in this Agreement, any maintenance renewals and replacements
made pursuant to this Section 6.01(b) shall be Transmission Facilities for
purposes of this Agreement.

 


(C)                THE OPERATOR SHALL MAKE CAPITAL UPGRADES AND IMPROVEMENTS TO
THE TRANSMISSION FACILITIES (I) THE COSTS OF WHICH ARE RECORDABLE AS CAPITAL
EXPENDITURES UNDER THE FERC UNIFORM SYSTEM OF ACCOUNTS, AND (II) WHICH (A) ARE
NECESSARY FOR THE OPERATION OF THE TRANSMISSION FACILITIES IN ACCORDANCE WITH
GOOD UTILITY PRACTICE AND/OR (B) ARE REQUIRED BY APPLICABLE GOVERNMENTAL
REQUIREMENTS AND GOVERNMENTAL AUTHORIZATIONS.  THE OPERATOR SHALL CONSULT WITH
THE OWNERS AND RECEIVE THEIR PRIOR APPROVAL, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, WITH RESPECT TO ANY CAPITAL
UPGRADE OR IMPROVEMENT FOR WHICH THE OPERATOR REASONABLY EXPECTS TO INCUR TOTAL
PROJECT COSTS THAT EXCEED TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000).  THE
OWNERS SHALL BE RESPONSIBLE FOR THEIR PRO RATA SHARE (BASED ON THEIR OWNERSHIP
INTERESTS) OF ANY COSTS INCURRED BY OR ON BEHALF OF THE OPERATOR IN MAKING SUCH
CAPITAL UPGRADES OR IMPROVEMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, ANY CAPITAL UPGRADES AND IMPROVEMENTS MADE PURSUANT
TO THIS SECTION 6.01(C) SHALL BE TRANSMISSION FACILITIES FOR PURPOSES OF THIS
AGREEMENT.

6.02          Curtailment.  The Operator shall notify the Owners as soon as
reasonably practicable upon becoming aware of any planned or unplanned event or
circumstance, including an emergency condition or a rating study to comply with
applicable Governmental Requirements or Reliability Standards, which physically
or otherwise reduces or may reduce the amount of transmission capacity on all or
a portion of the Transmission Facilities (“Reduction Event”), including the
aggregate amount of reduction in the transmission capacity of the Transmission
Facilities to the extent known by the Operator.  In the event of a Reduction
Event, the Operator shall take such actions as the Operator may reasonably deem
prudent and necessary to terminate the Reduction Event and to preserve and
maintain the reliability, safety, integrity and operability of the applicable
Transmission Facilities and to protect the health and safety of the public. 
Each of the Owners shall provide notice of each Reduction Event in accordance
with its respective OATT.

6.03          Interconnection with Third Parties.  The Owners acknowledge and
agree that all third-party Interconnection Customer requests for interconnection
to any of the Transmission Facilities must be coordinated with the Operator and
processed in a manner consistent with the Owner’s OATT to which the
Interconnection Customer’s request was made (“Interconnection Owner”).  An
Interconnection Owner in receipt of a third-party Interconnection Customer
request for interconnection with the Transmission Facilities will promptly
notify the Operator and thereafter the Owners and the Operator will coordinate
and cooperate to process the interconnection request.  The Operator will
coordinate the conduct of any studies required to determine the impact of the
interconnection request on the Transmission Facilities and the Affected Systems
with Affected System Operators, including the Owners, in accordance with the
Interconnection Owner’s OATT.  The Operator will include the Owners and such
Affected System Operators in all meetings held with Interconnection Customers as
required by the Interconnection Owner’s OATT.

6.04          Common Facilities.  The Operator shall make the Common Facilities
available to the Owners to support the operation of the Transmission Facilities
in accordance with the terms of this Agreement and without adverse distinction
between the Owners.  The Operator shall

                                                                            20


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

supervise and perform, or cause to be supervised and performed, the physical
operation and maintenance of the Common Facilities in accordance with Good
Utility Practice and applicable Governmental Requirements and Governmental
Authorizations and without adverse distinction between the Owners.  Subject to
Section 5.04, the Operator may utilize its employees and supervisory personnel,
and any independent technical advisors, consultants, contractors and agents
which it may select, as may be required to perform the Operator’s obligations
under this Section 6.04.  The obligations performed by the Operator pursuant to
this Section 6.04 are included in the services for which the Operator is
compensated by the Monthly Common Facilities Charge, and the Operator shall not
separately invoice the Owners and the Owners shall not be liable for any of the
costs or expenses incurred by or on behalf of the Operator pursuant to this
Section 6.04.

 


ARTICLE VII
CAPITAL UPGRADES PROPOSED BY AN OWNER

7.01          Capital Upgrades.


(A)                AT ANY TIME DURING THE TERM, AN OWNER (“ELECTING OWNER”) MAY
ELECT TO MAKE A CAPITAL UPGRADE OR IMPROVEMENT TO THE TRANSMISSION FACILITIES,
PROVIDED THAT IN NO EVENT SHALL AN ELECTING OWNER BE ENTITLED TO MAKE A CAPITAL
UPGRADE OR IMPROVEMENT TO THE TRANSMISSION FACILITIES THAT REASONABLY WOULD BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE OTHER OWNER’S OWNERSHIP, USE
OR ENJOYMENT OF ITS OWNERSHIP INTEREST OF THE TRANSMISSION FACILITIES (AND
ASSOCIATED CAPACITY SHARE) AS CONTEMPLATED IN THIS AGREEMENT.  AN ELECTING OWNER
SHALL PROVIDE THE OTHER OWNER NO LESS THAN SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE
OF ITS ELECTION, TOGETHER WITH REASONABLE DETAILS ABOUT THE PROPOSED UPGRADE OR
IMPROVEMENT (EACH, A “CAPITAL UPGRADE NOTICE”).  WITHIN SIXTY (60) DAYS OF
RECEIPT OF THE CAPITAL UPGRADE NOTICE, THE OTHER OWNER MAY NOTIFY THE ELECTING
OWNER IN WRITING THAT IT ELECTS TO PARTICIPATE IN THE CAPITAL UPGRADE OR
IMPROVEMENT TO THE TRANSMISSION FACILITIES.

(I)                 IF THE OTHER OWNER DELIVERS NOTICE TO THE ELECTING OWNER
WITHIN THE SIXTY (60) DAY PERIOD THAT IT ELECTS TO PARTICIPATE IN THE CAPITAL
UPGRADE OR IMPROVEMENT TO THE TRANSMISSION FACILITIES, THEN THE OWNERS SHALL
MEET AND AGREE ON: (A) THE FINAL SCOPE OF THE CAPITAL UPGRADE OR IMPROVEMENT;
(B) THE ALLOCATION OF INCREASED TRANSMISSION CAPACITY, IF ANY, ASSOCIATED WITH
SUCH CAPITAL UPGRADE AND IMPROVEMENT BETWEEN THE OWNERS, INCLUDING ANY CHANGE IN
THE OWNERS’ CAPACITY SHARES; (C) ANY CHANGE IN EACH OWNER’S OWNERSHIP INTEREST;
(D) EACH OWNER’S SHARE OF THE COSTS OF SUCH UPGRADE OR IMPROVEMENT; (E) ANY
CHANGE IN THE MONTHLY TRANSMISSION FACILITIES O&M CHARGE; AND (F) SUCH OTHER
MATTERS AS THE OWNERS MAY AGREE UPON, ALL OF WHICH SHALL BE MEMORIALIZED IN AN
AMENDMENT TO THIS AGREEMENT EXECUTED BY THE OWNERS, INCLUDING ANY AMENDMENTS TO
THE EXHIBITS HERETO (THE “AMENDMENT”); PROVIDED, HOWEVER, THAT ANY FAILURE OF
THE OWNERS TO AGREE ON ANY OF THE MATTERS SPECIFIED IN SUBPARTS (A) THROUGH (F)
ABOVE SHALL BE RESOLVED PURSUANT TO THE PROVISIONS OF ARTICLE XVIII. 
NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN THIS AGREEMENT, AN OWNER SHALL
NOT BE PROHIBITED FROM MAKING A CAPITAL UPGRADE OR IMPROVEMENT TO THE
TRANSMISSION FACILITIES PURSUANT TO THIS SECTION 7.01(A) BECAUSE THE OWNERS FAIL
TO AGREE ON ANY OF THE MATTERS SPECIFIED IN SUBPARTS (A) THROUGH (F) OF THE
IMMEDIATELY PRECEDING SENTENCE, AND ANY SUCH DISAGREEMENT SHALL BE RESOLVED
PURSUANT TO ARTICLE XVIII.

                                                                            21


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

(II)               IF THE OTHER OWNER ELECTS NOT TO PARTICIPATE IN THE CAPITAL
UPGRADE OR IMPROVEMENT TO THE TRANSMISSION FACILITIES (OR FAILS TO DELIVER A
NOTICE TO THE ELECTING OWNER WITHIN THE SIXTY (60) DAY PERIOD), THEN THE
ELECTING OWNER MAY PROCEED WITH THE CAPITAL UPGRADE OR IMPROVEMENT, PROVIDED
THAT THE ELECTING OWNER SHALL COORDINATE WITH THE OPERATOR ON THE FINAL SCOPE OF
THE CAPITAL UPGRADE OR IMPROVEMENT.


(B)               THE OPERATOR SHALL DESIGN, PERMIT, CONSTRUCT, INSTALL AND
COMMISSION ANY UPGRADES OR IMPROVEMENTS TO THE TRANSMISSION FACILITIES PROVIDED
FOR IN SECTION 7.01(A)(I) IN ACCORDANCE WITH THE AMENDMENT OR, IF APPLICABLE,
ANY RESOLUTION PURSUANT TO ARTICLE XVIII, AND OTHERWISE IN ACCORDANCE WITH GOOD
UTILITY PRACTICE AND APPLICABLE GOVERNMENTAL REQUIREMENTS AND GOVERNMENTAL
AUTHORIZATIONS.  THE OWNERS SHALL BE RESPONSIBLE, BASED ON THE AMENDMENT OR, IF
APPLICABLE, ANY RESOLUTION PURSUANT TO ARTICLE XVIII, FOR ALL OF THE COSTS
INCURRED BY OR ON BEHALF OF THE OPERATOR IN CONNECTION WITH SUCH CAPITAL UPGRADE
OR IMPROVEMENT TO THE TRANSMISSION FACILITIES.  EFFECTIVE AS OF THE DATE OF
SUCCESSFUL COMMISSIONING OF SUCH CAPITAL UPGRADE OR IMPROVEMENT, WRITTEN NOTICE
OF WHICH THE OPERATOR SHALL PROVIDE TO THE OWNERS, THE OWNERS’ OWNERSHIP
INTERESTS AND CAPACITY SHARES SHALL BE ADJUSTED, IF AT ALL, IN ACCORDANCE WITH
THE AMENDMENT OR, IF APPLICABLE, ANY RESOLUTION PURSUANT TO ARTICLE XVIII, AND
THE OWNERS SHALL MEMORIALIZE ANY REVISED OWNERSHIP INTERESTS IN A REVISED
EXHIBIT C WHICH SHALL BE EFFECTIVE AS OF THE DATE OF SUCCESSFUL COMMISSIONING OF
SUCH UPGRADE OR IMPROVEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, ANY CAPITAL UPGRADES OR IMPROVEMENTS PROVIDED FOR IN THIS
SECTION 7.01(B) SHALL BE TRANSMISSION FACILITIES FOR PURPOSES OF THIS AGREEMENT.


(C)                THE OPERATOR SHALL DESIGN, PERMIT, CONSTRUCT, INSTALL AND
COMMISSION ANY UPGRADES OR IMPROVEMENTS TO THE TRANSMISSION FACILITIES PROVIDED
FOR IN SECTION 7.01(A)(II) IN ACCORDANCE WITH THE FINAL SCOPE OF THE CAPITAL
UPGRADE OR IMPROVEMENT ESTABLISHED BY THE ELECTING OWNER PURSUANT TO SECTION
7.01(A)(II), AND OTHERWISE IN ACCORDANCE WITH GOOD UTILITY PRACTICE AND
APPLICABLE GOVERNMENTAL REQUIREMENTS AND GOVERNMENTAL AUTHORIZATIONS.  THE
ELECTING OWNER SHALL BE RESPONSIBLE FOR ALL OF THE COSTS INCURRED BY OR ON
BEHALF OF THE OPERATOR IN CONNECTION WITH SUCH CAPITAL UPGRADE OR IMPROVEMENT TO
THE TRANSMISSION FACILITIES AND TITLE TO SUCH CAPITAL UPGRADES OR IMPROVEMENT
SHALL VEST SOLELY WITH THE ELECTING OWNER.  EFFECTIVE AS OF THE DATE OF
SUCCESSFUL COMMISSIONING OF SUCH CAPITAL UPGRADE OR IMPROVEMENT, WRITTEN NOTICE
OF WHICH THE OPERATOR SHALL PROVIDE TO THE OWNERS, (I) THE OWNERS’ OWNERSHIP
INTERESTS SHALL BE ADJUSTED, IF AT ALL, IN ACCORDANCE WITH EXHIBIT C, (II) THE
OWNERS SHALL MEMORIALIZE ANY REVISED OWNERSHIP INTERESTS IN A REVISED EXHIBIT C
WHICH SHALL BE EFFECTIVE AS OF THE DATE OF SUCCESSFUL COMMISSIONING OF SUCH
UPGRADE OR IMPROVEMENT, AND (III) THE OPERATOR SHALL OPERATE AND MAINTAIN SUCH
CAPITAL UPGRADE OR IMPROVEMENT IN ACCORDANCE WITH SECTION 6.01(A).  IN ADDITION,
THE OWNERS SHALL MEET AND AGREE ON: (A) THE ALLOCATION OF INCREASED TRANSMISSION
CAPACITY, IF ANY, ASSOCIATED WITH SUCH CAPITAL UPGRADE AND IMPROVEMENT BETWEEN
THE OWNERS, INCLUDING ANY CHANGE IN THE OWNERS’ CAPACITY SHARES; (B) ANY CHANGE
IN THE MONTHLY TRANSMISSION FACILITIES O&M CHARGE; AND (C) SUCH OTHER MATTERS AS
THE OWNERS MAY AGREE UPON, ALL OF WHICH SHALL BE MEMORIALIZED IN AN AMENDMENT TO
THIS AGREEMENT EXECUTED BY THE OWNERS, INCLUDING ANY AMENDMENTS TO THE EXHIBITS
HERETO; PROVIDED, HOWEVER, THAT ANY FAILURE OF THE OWNERS TO AGREE ON ANY OF THE
MATTERS SPECIFIED IN SUBPARTS (A) THROUGH (C) ABOVE SHALL BE RESOLVED PURSUANT
TO THE PROVISIONS OF ARTICLE XVIII.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS

                                                                            22


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


AGREEMENT, ANY CAPITAL UPGRADES OR IMPROVEMENTS PROVIDED FOR IN THIS SECTION
7.01(C) SHALL NOT BE TRANSMISSION FACILITIES FOR PURPOSES OF THIS AGREEMENT.


(D)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THIS SECTION 7.01 SHALL NOT APPLY TO CAPITAL UPGRADES OR
IMPROVEMENTS MADE BY THE OPERATOR PURSUANT TO SECTION 6.01(C) WHICH ARE
NECESSARY FOR THE OPERATION OF THE TRANSMISSION FACILITIES IN ACCORDANCE WITH
GOOD UTILITY PRACTICE OR REQUIRED BY APPLICABLE GOVERNMENTAL REQUIREMENTS OR
GOVERNMENTAL AUTHORIZATIONS, WHICH SHALL BE GOVERNED BY THE PROVISIONS OF
SECTION 6.01.


(E)                EACH OWNER SHALL PROVIDE THE OPERATOR PROMPT WRITTEN NOTICE
OF ANY REQUEST PURSUANT TO ITS OATT FROM A THIRD-PARTY CUSTOMER TO PROVIDE
ADDITIONAL TRANSMISSION CAPACITY THAT WILL REQUIRE ONE OR MORE CAPITAL UPGRADES
OR IMPROVEMENTS TO THE TRANSMISSION FACILITIES.  IF CAPITAL UPGRADES OR
IMPROVEMENTS ARE REQUIRED IN ACCORDANCE WITH SUCH OWNER’S OATT, THEN SUCH
CAPITAL UPGRADES AND IMPROVEMENTS SHALL BE MADE BY THE OPERATOR IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 7.01(A) AND SECTION 7.01(B).

(f)        The Owners agree that the Tap Line Upgrades to the Transmission
Facilities shall be permitted, constructed, installed and commissioned by the
Operator, provided that the Operator shall delegate such responsibilities to
PacifiCorp pursuant to Section 5.04.  The Operator shall use Commercially
Reasonable Efforts to construct, install and commission the Tap Line Upgrades
during the outage for the Jim Bridger power plant currently scheduled for April,
2011.  The Owners shall each be responsible for fifty percent (50%) of all Costs
incurred by or on behalf of the Operator in connection with the permitting,
construction, installation and commissioning of the Tap Line Upgrades pursuant
to this Section 7.01(f).  The Owners agree that the Tap Line Upgrades shall not
result in a change to the Owners’ Ownership Interests or associated Capacity
Shares or the Monthly Transmission Facilities O&M Charge.  For purposes of this
Section 7.01(f), “Tap Line Upgrades” means the redesign and upgrade of the
interconnection structures connecting the existing 500 kV Midpoint-Summer Lake
Line to the Hemingway Substation, including the two tangent and two dead end
monopole structures, so as to facilitate hot work off the structures as a means
to minimize outages.


ARTICLE VIII
PHYSICAL DAMAGE TO TRANSMISSION FACILITIES; CONDEMNATION

     8.01          Rebuilding Damaged Facilities.  If any of the Transmission
Facilities are materially damaged or destroyed (the “Damaged Facilities”), then
within thirty (30) days of the date the damage or destruction occurred, the
Operator shall deliver to the Owners a written notice (the “Damage Notice”) of
the Operator’s good faith reasonable estimate of the cost to repair or rebuild
the Damaged Facilities.  If the Damage Notice indicates that the total project
cost to repair or rebuild the Damaged Facilities is estimated to be Five Million
Dollars ($5,000,000) or more, inclusive of insurance proceeds, then the Owners
will determine whether the Damaged Facilities will be repaired or rebuilt within
thirty (30) days of the date of the Damage Notice.  If the Damage Notice
indicates that the total project cost to repair or rebuild the Damaged
Facilities is estimated to be less than Five Million Dollars ($5,000,000),
inclusive of insurance proceeds, then the Operator will determine whether the
Damaged Facilities will be repaired or rebuilt and provide notice thereof to the
Owners within thirty (30) days of the date of the Damage Notice.  If the Owners
or the Operator determines pursuant to this Section 8.01 to

                                                                           23


                                                                             

 

--------------------------------------------------------------------------------

EXECUTION COPY

 


REPAIR OR REBUILD THE DAMAGED FACILITIES, THEN THE OWNERS WILL, UPON RECEIPT OF
ANY INSURANCE PROCEEDS PAID IN CONNECTION WITH SUCH DAMAGED FACILITIES, APPLY
SUCH PROCEEDS (UP TO ITS PRO RATA SHARE BASED ON ITS OWNERSHIP INTEREST) TO THE
REPAIR AND RECONSTRUCTION OF THE DAMAGED FACILITIES WHICH WILL BE CARRIED OUT BY
THE OPERATOR, PROVIDED THAT THE OPERATOR SHALL PAY PRO RATA TO THE OWNERS (IN
ACCORDANCE WITH THEIR OWNERSHIP INTERESTS) ANY INSURANCE PROCEEDS RECEIVED FROM
ANY PROPERTY INSURANCE OBTAINED BY THE OPERATOR PURSUANT TO SECTION 5.07(B). 
THE OPERATOR WILL BE RESPONSIBLE FOR OBTAINING ANY NECESSARY GOVERNMENTAL
AUTHORIZATIONS TO REPAIR OR REBUILD THE DAMAGED FACILITIES AND DETERMINING THE
MANNER IN WHICH TO REPAIR AND RECONSTRUCT THE DAMAGED FACILITIES (INCLUDING THE
EQUIPMENT TO BE USED).  EACH OWNER SHALL REASONABLY COOPERATE WITH AND SUPPORT
THE OPERATOR IN OBTAINING ANY SUCH GOVERNMENTAL AUTHORIZATIONS IN ACCORDANCE
WITH SECTION 5.05(C).  THE OPERATOR WILL CAUSE SUCH REPAIRS OR RECONSTRUCTION TO
BE MADE SO THAT THE DAMAGED FACILITIES WILL BE REPAIRED AND RESTORED TO
SUBSTANTIALLY THE SAME GENERAL CONDITION, CHARACTER AND USE AS EXISTED PRIOR TO
SUCH DAMAGE OR DESTRUCTION.  IF THE COST OF SUCH REPAIRS OR RECONSTRUCTION
EXCEEDS THE INSURANCE PROCEEDS REQUIRED TO BE APPLIED TO THE REPAIR OR
RECONSTRUCTION PURSUANT TO THIS SECTION 8.01, THEN THE OWNERS SHALL PAY, IN
ACCORDANCE WITH THEIR APPLICABLE OWNERSHIP INTERESTS, THE SHORTFALL AMOUNT.

8.02          Decision not to Rebuild.  If the Owners determine pursuant to
Section 8.01 not to repair or rebuild the Damaged Facilities (or cannot reach
agreement to repair or rebuild the Damaged Facilities) or the Operator
determines pursuant to Section 8.01 not to repair or rebuild the Damaged
Facilities, then, in each case, (a) each Owner shall (i) be entitled to retain
any insurance proceeds received pursuant to insurance maintained by it with
respect to the Damaged Facilities, (ii) receive its share of any revenues from
the salvage or sale of the Damaged Facilities and (iii) pay its pro rata share
(based on its Ownership Interest) of any costs of removal of parts and equipment
from the Damaged Facilities, (b) the Operator shall pay pro rata to the Owners
(in accordance with their Ownership Interests) any insurance proceeds received
from any property insurance obtained by the Operator pursuant to Section
5.07(b), and (c) subject to Section 8.03, this Agreement shall terminate
pursuant to Section 2.04(a).

8.03          Purchase of Ownership Interest.  If pursuant to Section 8.01 the
Owners determine not to repair or rebuild the Damaged Facilities (or cannot
reach agreement to repair or rebuild the Damaged Facilities) or the Operator
determines that the Damaged Facilities should not be repaired and reconstructed
and, in each case, one Owner desires to repair or rebuild the Damaged Facilities
(the “Continuing Owner”), then the Continuing Owner shall have the option to
purchase all of the Ownership Interest (and Capacity Share) of the other Owner. 
In order to exercise its option to purchase all of the Ownership Interest (and
Capacity Share) of the other Owner, the Continuing Owner must give written
notice thereof to the other Owner within thirty (30) days of the Owners’ or
Operator’s determination pursuant to Section 8.01 not to repair or rebuild the
Damaged Facilities.  The Owners shall enter into such documentation as the
Continuing Owner shall reasonably request to document the purchase and sale of
all of the Ownership Interest (and Capacity Share) of the other Owner in the
Transmission Facilities, provided that the purchase price of the Ownership
Interest (and Capacity Share) of the other Owner shall be equal to the other
Owner’s pro rata share (based on its Ownership Interest) of: (a) the salvage
value of the Damaged Facilities, and (b) the depreciated cost of the
Transmission Facilities which are not part of the Damaged Facilities.

                                                                            24


--------------------------------------------------------------------------------

EXECUTION COPY

8.04          Cooperation.  If the Continuing Owner seeks to repair or rebuild
the Transmission Facilities purchased from the other Owner pursuant to Section
8.03, then, at the Continuing Owner’s request and expense, the other Owner and
the Operator (if the Continuing Owner is not the Operator) will, for a
reasonable period of time, cooperate with and use Commercially Reasonable
Efforts to assist the Continuing Owner in the repair or rebuilding of the
Damaged Facilities.  This Section 8.04 shall survive the expiration or
termination of this Agreement.

8.05          Condemnation.  If there occurs a loss of title to, or ownership
of, or use and possession of, all or any portion of any of the Transmission
Facilities, as the result of the exercise of the right of condemnation or
eminent domain by or on behalf of any Governmental Authority, then the Operator
will promptly give notice thereof to the Owners, which notice shall generally
describe the nature and extent of such condemnation or eminent domain
proceedings (including any negotiations in connection with such proceedings). 
The Operator shall, in consultation with the Owners, use Commercially Reasonable
Efforts to resist the loss of title to, or ownership of, or use and possession
of, all or any portion of any of the Transmission Facilities through
condemnation or eminent domain.  If, as a result of condemnation or eminent
domain, the Owners shall lose title to, or ownership of, or use and possession
of, all or any portion of any of the Transmission Facilities, the Owners shall
determine, by mutual agreement, whether:


(A)                THE TRANSMISSION FACILITIES ARE NO LONGER USEFUL FOR THE
TRANSMISSION OF ELECTRIC POWER AND SHOULD BE RETIRED AND DECOMMISSIONED, IN
WHICH CASE THE PROVISIONS OF ARTICLE IX SHALL CONTROL;


(B)               THE TRANSMISSION FACILITIES SHOULD BE REPLACED OR MODIFIED, IN
WHICH CASE THE OWNERS WILL, UPON RECEIPT OF ANY AWARDS PAID IN CONNECTION WITH
SUCH CONDEMNATION OR EMINENT DOMAIN, APPLY SUCH AWARDS TO THE REPLACEMENT OR
MODIFICATION OF THE TRANSMISSION FACILITIES WHICH WILL BE CARRIED OUT BY THE
OPERATOR.  THE OPERATOR WILL, CONSISTENT WITH THE MUTUAL AGREEMENT OF THE
OWNERS, DETERMINE THE MANNER IN WHICH TO REPLACE OR MODIFY THE TRANSMISSION
FACILITIES (INCLUDING THE EQUIPMENT TO BE USED), AND WILL CAUSE SUCH REPLACEMENT
AND MODIFICATIONS TO BE MADE SO THAT THE TRANSMISSION FACILITIES ARE REPLACED OR
MODIFIED IN ACCORDANCE WITH THE MUTUAL AGREEMENT OF THE OWNERS.  IF THE COST OF
REPLACEMENT OR MODIFICATION OF THE TRANSMISSION FACILITIES EXCEEDS THE AWARDS
RECEIVED BY THE OWNERS IN CONNECTION WITH SUCH CONDEMNATION OR EMINENT DOMAIN,
THEN THE OWNERS SHALL PAY THEIR PRO RATA SHARES (BASED ON THEIR OWNERSHIP
INTERESTS) OF THE SHORTFALL AMOUNT; OR


(C)                IF THE OWNERS DO NOT REACH MUTUAL AGREEMENT ON ONE OF THE
ACTIONS PROVIDED FOR IN PARAGRAPHS (A) AND (B) ABOVE, OR ON ANOTHER COURSE OF
ACTION, WITHIN SIXTY (60) DAYS AFTER THE DATE OF THE NOTICE PROVIDED BY THE
OPERATOR TO THE OWNERS PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 8.05, THEN
EACH OWNER SHALL RECEIVE ITS PRO RATA SHARE (BASED ON ITS OWNERSHIP INTEREST) OF
ALL AWARDS RECEIVED BY THE OWNERS (OR THEIR AFFILIATES) IN CONNECTION WITH ANY
SUCH CONDEMNATION OR EMINENT DOMAIN (LESS THE ACTUAL COST, FEES AND EXPENSES
INCURRED BY THE OPERATOR IN COLLECTION THEREOF).

 

 

                                                                            25


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


ARTICLE IX
RETIREMENT AND DECOMMISSIONING

9.01          Decision to Retire Transmission Facilities.  The Owners will
determine in accordance with the terms of this Article IX when the Transmission
Facilities are no longer useful for the transmission of electric power and
should be retired and decommissioned.  If the Owners mutually agree to retire
and decommission the Transmission Facilities, then, subject to Section 9.02 and
Section 9.03, this Agreement shall terminate pursuant to Section 2.04(b).

9.02          Costs of Decommissioning.  Each of the Owners shall be responsible
for paying its pro rata share (based on its Ownership Interest) of the aggregate
amount of all costs incurred by or on behalf of the Operator to retire
permanently the Transmission Facilities from service, including decommissioning,
dismantling, demolishing and removal of equipment, facilities and structures,
security, maintenance, disposing of debris, abandonment and all other costs
incurred by or on behalf of the Operator to retire permanently the Transmission
Facilities from service, net of any amounts recovered in connection with the
sale of any retired equipment, facilities and structures.

9.03          Purchase of Ownership Interest.  Each Owner shall give written
notice to the other Owner when it believes the Transmission Facilities should be
retired and decommissioned (each, a “Decommissioning Notice”).  If the other
Owner desires to continue the operation of the Transmission Facilities (the
“Remaining Owner”), then the Remaining Owner shall have the option to purchase
all of the Ownership Interest (and Capacity Share) of the other Owner in the
Transmission Facilities.  In order to exercise its option to purchase all of the
Ownership Interest (and Capacity Share) of the other Owner in the Transmission
Facilities, the Remaining Owner must give written notice thereof to the other
Owner within ninety (90) days of receipt of the other Owner’s Decommissioning
Notice.  The Owners shall enter into such documentation as the Remaining Owner
shall reasonably request to document the purchase and sale of the Ownership
Interest (and Capacity Share) of the other Owner, provided that the purchase
price of the Ownership Interest (and Capacity Share) of the other Owner shall be
equal to the other Owner’s pro rata share (based on its Ownership Interest) of
the depreciated cost of the applicable Transmission Facilities.

9.04          Cooperation.  If the Remaining Owner seeks to purchase and
continue the operation of the Transmission Facilities, then, at the Remaining
Owner’s request and expense, the other Owner and the Operator (if the Remaining
Owner is not the Operator) will, for a reasonable period of time, cooperate with
and use Commercially Reasonable Efforts to assist the Remaining Owner in the
continued operation of the Transmission Facilities.  This Section 9.04 shall
survive the expiration or termination of this Agreement.

 


ARTICLE X
INTERCONNECTION

10.01      Grant of Interconnection.  Subject to the terms and conditions in
this Article X, the Idaho Power Transmission System and PacifiCorp Transmission
System shall be interconnected at the Point of Interconnection.

                                                                           26


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

10.02      Interconnection Operating Procedures.  Prior to the energization of
the Interconnection, the Owners shall develop written operating procedures, in
accordance with WECC reliability requirements, governing operation of the
Interconnection by the Operator.  The Owners may, by mutual written agreement,
amend and supplement the operating procedures, in accordance with WECC
reliability requirements, governing operation of the Interconnection by the
Operator.

10.03      Interconnection Energization.  The Owners shall energize, or cause to
be energized, the Interconnection upon successful completion of acceptance
testing of the Interconnection by the Operator, including installation of the
Metering Equipment specified in Section 10.04, and completion of the operating
procedures specified in Section 10.02.  The Parties recognize the need for the
approval of an expedited WECC ratings review for Path 14 (Idaho to Northwest )
and Path 75 (Midpoint-Summer Lake) both of which are affected by the Hemingway
Substation Interconnection.  Idaho Power agrees to intertie the planned
Hemingway Substation 230 kV transmission line to the Idaho Power 138 kV Treasure
Valley system only after the WECC ratings process is complete  The
non-simultaneous and simultaneous export ratings of the Midpoint-Summer Lake 500
kV line are presently 1500 MW and 1187 MW respectively.  Idaho Power
acknowledges the desire to maintain the non-simultaneous export rating of the
Midpoint-Summer Lake Line and will mitigate any adverse impacts that the
Hemingway Substation causes to the non-simultaneous export rating of the
Midpoint-Summer Lake Line which is identified in the WECC rating process in
connection with the initial energization of the Hemingway Substation.  Such
mitigation shall include changes to operating procedures if necessary to achieve
this desired rating.  The simultaneous export rating of the Midpoint-Summer Lake
Line is an allocation of the capability of multiple lines in Path 14, and Idaho
Power will support PacifiCorp if a third party raises a challenge to the
simultaneous rating of the Midpoint-Summer Lake Line.

10.04      Metering.  The Operator shall operate and maintain the Metering
Equipment and meters (which are part of the Common Facilities) in accordance
with Good Utility Practice and applicable WECC operating guides, protocols and
metering guidelines.


(A)                THE OPERATOR SHALL TEST THE METERING EQUIPMENT AND METERS
(WHICH ARE PART OF THE COMMON FACILITIES) NO LESS FREQUENTLY THAN ONCE EVERY TWO
(2) YEARS.  THE OWNERS SHALL BE GIVEN REASONABLE ADVANCE NOTICE OF THE
OPERATOR’S TESTING OF THE METERING EQUIPMENT AND METERS (WHICH ARE PART OF THE
COMMON FACILITIES) AND SHALL HAVE THE OPPORTUNITY TO OBSERVE SUCH TESTING, AND
THE OPERATOR SHALL PROVIDE THE OWNERS A COPY OF METER RESULTS (INCLUDING ANY
EARLY RESULTS TO THE EXTENT THE OPERATOR HAS ACCESS TO THE RESULTS) PROMPTLY
UPON THE RESULTS BEING AVAILABLE TO THE OPERATOR.  EACH OWNER MAY REQUEST
ADDITIONAL TESTS OF THE METERING EQUIPMENT AND METERS (WHICH ARE PART OF THE
COMMON FACILITIES) BEYOND THOSE REQUIRED BY THE FIRST SENTENCE OF THIS SECTION
10.04(A), PROVIDED SUCH ADDITIONAL TESTS SHALL BE CONDUCTED BY THE OPERATOR AT
THE EXPENSE OF THE REQUESTING OWNER, UNLESS SUCH ADDITIONAL TEST REVEALS THAT
THE METERING EQUIPMENT AND METERS (WHICH ARE PART OF THE COMMON FACILITIES) ARE
FOUND TO REGISTER OUTSIDE THE ACCEPTED ACCURACY RANGE FOR WATTS AND VARS OF FULL
LOAD EQUALS +/- 0.2%, LIGHT LOAD EQUALS +/-0.2%, AND POWER FACTOR EQUALS
+/-0.3%, IN WHICH EVENT THE EXPENSE OF THE ADDITIONAL TESTING WILL BORNE BY THE
OWNERS EQUALLY.

                                                                            27


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 


(B)               IF, AS A RESULT OF ANY TEST, THE METERING EQUIPMENT AND METERS
(WHICH ARE PART OF THE COMMON FACILITIES) ARE FOUND TO BE REGISTERING OUTSIDE
THE APPLICABLE ACCURACY STANDARD IN EFFECT AT THE TIME OF THE TEST, SUCH
METERING EQUIPMENT AND METERS (WHICH ARE PART OF THE COMMON FACILITIES) SHALL BE
RESTORED TO THE ACCURACY STANDARD OR AN ACCURATE METER SUBSTITUTED BY THE
OPERATOR.


(C)                THE OPERATOR SHALL PROVIDE EACH OWNER WITH A REAL TIME REMOTE
SIGNAL FROM THE METERING EQUIPMENT AND METERS (WHICH ARE PART OF THE COMMON
FACILITIES) PURSUANT TO ESTABLISHED INTER-CONTROL AREA COMMUNICATIONS PROTOCOLS.


(D)               THE OWNERS ACKNOWLEDGE THAT (I) THE CURRENT METER POINT OF
PATH 14 (IDAHO TO NORTHWEST) AND (II) PATH 75 (SUMMER LAKE) IS EXPECTED TO SHIFT
FROM THE MIDPOINT SUBSTATION TO THE HEMINGWAY SUBSTATION WITH NO REDUCTION TO
EXISTING RATINGS FOR EITHER PATH.  ONCE THE METER POINT IS SHIFTED TO THE
HEMINGWAY SUBSTATION FOR BOTH PATHS, THE OWNERS WILL AGREE ON APPROPRIATE
COMPENSATION FOR THE LINE LOSSES TRANSFERRED TO THE IDAHO POWER BALANCING AREA.

10.05      Service Conditions.


(A)                OPERATION AND MAINTENANCE; AVOIDANCE OF BURDENS AND CONTROL
OF SYSTEM DISTURBANCES.  EACH OWNER SHALL OPERATE AND MAINTAIN ITS TRANSMISSION
SYSTEM IN A MANNER CONSISTENT WITH GOOD UTILITY PRACTICE AND THE PROVISIONS OF
THIS SECTION 10.05.  IN ADDITION, EACH OWNER SHALL OPERATE AND MAINTAIN ITS
RESPECTIVE TRANSMISSION SYSTEM SO AS TO MINIMIZE, IN ACCORDANCE WITH GOOD
UTILITY PRACTICE, THE LIKELIHOOD OF A DISTURBANCE ORIGINATED IN EITHER
TRANSMISSION SYSTEM, WHICH MIGHT CAUSE IMPAIRMENT TO THE SERVICE OF THE OTHER
OWNER OR OF ANY TRANSMISSION SYSTEM INTERCONNECTED WITH THE TRANSMISSION SYSTEM
OF THE OTHER OWNER.  EITHER OWNER MAY INSTALL AND OPERATE ON ITS TRANSMISSION
SYSTEM SUCH RELAYS, DISCONNECTING DEVICES, AND OTHER EQUIPMENT AS IT MAY DEEM
APPROPRIATE FOR THE PROTECTION OF ITS TRANSMISSION SYSTEM, PROVIDED THAT ANY
SUCH RELAYS, DISCONNECTING DEVICES AND OTHER EQUIPMENT ON THE TRANSMISSION
FACILITIES SHALL BE HANDLED PURSUANT TO ARTICLE VII.


(B)               ADDITIONAL SERVICES.  THIS ARTICLE X IS APPLICABLE ONLY TO THE
PHYSICAL INTERCONNECTION OF THE OWNERS’ TRANSMISSION SYSTEMS AT THE POINT OF
INTERCONNECTION AND DOES NOT OBLIGATE EITHER OWNER TO RECEIVE OR PROVIDE ANY
SERVICE.  OTHER SERVICES PROVIDED BY ONE OWNER TO THE OTHER OWNER SHALL BE
GOVERNED BY SUCH OTHER AGREEMENTS AS THE OWNERS MAY ENTER INTO FROM TIME TO
TIME.  NEITHER OWNER SHALL BE OBLIGATED TO DELIVER REACTIVE POWER FOR THE
BENEFIT OF THE OTHER OWNER, AND NEITHER OWNER SHALL BE OBLIGATED TO RECEIVE
REACTIVE POWER WHEN TO DO SO MIGHT INTRODUCE OBJECTIONABLE OPERATING CONDITIONS
ON ITS TRANSMISSION SYSTEM.

(c)                Interruption of Service.  The Owners shall use Commercially
Reasonable Efforts, consistent with Good Utility Practice and any applicable
Reliability Standards and Governmental Requirements, to provide a physical
interconnection to be operated in continuous synchronization at the Point of
Interconnection, provided that an Owner (“Interrupting Owner”) may temporarily
interrupt or isolate the Interconnection under the following circumstances:  (i)
by operation of automatic equipment installed for power system protection; (ii)
after consultation with the other Owner, other than in an emergency situation
where consultation is not practicable, when an Owner deems it necessary for
installation, maintenance, inspection, repairs or replacements of equipment on
its Transmission System; (iii) at any time that, in the sole

                                                                            28


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


JUDGMENT OF THE INTERRUPTING OWNER, SUCH ACTION IS NECESSARY TO PRESERVE THE
INTEGRITY OF, OR TO PREVENT OR LIMIT ANY INSTABILITY ON, OR TO AVOID OR MITIGATE
AN UNAUTHORIZED USE ON ITS TRANSMISSION SYSTEM; (IV) WHERE NECESSARY TO COMPLY
WITH DOCUMENTED DIRECTIVES FROM A GOVERNMENTAL AUTHORITY; (V) AS A RESULT OF ONE
OR MORE EVENTS OF FORCE MAJEURE; OR (VI) WHERE NECESSARY TO PREVENT (A) DEATH OR
SERIOUS INJURY TO ANY PERSON, (B) MATERIAL DAMAGE OR HARM TO ANY PROPERTY OR (C)
ANY MATERIAL ADVERSE EFFECT TO THE SECURITY OF, OR DAMAGE TO ITS TRANSMISSION
SYSTEM OR THE ELECTRIC SYSTEMS OF OTHERS TO WHICH ITS TRANSMISSION SYSTEM IS
DIRECTLY CONNECTED, INCLUDING THE OTHER OWNER’S TRANSMISSION SYSTEM.  AN
INTERRUPTING OWNER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE THE
OTHER OWNER (1) WITH REASONABLE ADVANCE NOTICE OF ANY PLANNED INTERRUPTION OF
THE INTERCONNECTION AND (2) WITH NOTICE OF ANY OTHER INTERRUPTION OF THE
INTERCONNECTION AS SOON AS PRACTICABLE AFTER THE INTERRUPTION.  IF SYNCHRONOUS
OPERATION IS INTERRUPTED, THE OWNERS SHALL COOPERATE SO AS TO REMOVE THE CAUSE
OF SUCH INTERRUPTION AS SOON AS COMMERCIALLY PRACTICABLE CONSISTENT WITH GOOD
UTILITY PRACTICE, APPLICABLE RELIABILITY STANDARDS AND APPLICABLE GOVERNMENTAL
REQUIREMENTS.


(D)               PHYSICAL AND CYBER SECURITY.  THE OPERATOR SHALL COOPERATE
WITH EACH OWNER IN COMPLYING WITH ANY PHYSICAL AND CYBER SECURITY OR OTHER
SECURITY REQUIREMENT ESTABLISHED BY GOVERNMENTAL REQUIREMENT, INCLUDING
RELIABILITY STANDARDS, APPLICABLE TO THE OWNER AND THE TRANSMISSION FACILITIES,
WRITTEN NOTICE OF WHICH THE OWNER PROVIDES TO THE OPERATOR.

10.06      Survival of Interconnection Provision.  The provisions of this
Article X, together with Articles XI,  XII, XIV, XV, XVIII, XIX and XX (to the
extent applicable to the surviving provisions of this Article X), shall continue
in full force and effect notwithstanding the expiration or termination of this
Agreement, provided that in the event of expiration or termination of this
Agreement, the Parties shall amend this Agreement to reflect such changes to
this Agreement as shall be necessary and mutually acceptable to the Parties to
conform this Agreement to the surviving provisions of this Agreement in
accordance with this Section 10.06.


ARTICLE XI
FORCE MAJEURE

11.01      Force Majeure Defined.  For purposes of this Agreement, “Force
Majeure” means an event or circumstance beyond the reasonable control of and
without the fault or negligence of the Owner or Operator claiming Force Majeure
(“Affected Party”), which, despite the exercise of reasonable diligence, cannot
be or be caused to be prevented, avoided or removed by such Affected Party
including, to the extent satisfying the above requirements, acts of God;
earthquake; abnormal weather condition; hurricane; flood; lightning; high winds;
drought; peril of the sea; explosion; fire; war (declared or undeclared);
military action; sabotage; riot; insurrection; civil unrest or disturbance; acts
of terrorism; economic sanction or embargo; civil strike, work stoppage,
slow-down, or lock-out that are of an industry or sector-wide nature and that
are not directed solely or specifically at the Affected Party; the binding order
of any Governmental Authority, provided that the Affected Party has in good
faith reasonably contested such order; the failure to act on the part of any
Governmental Authority, provided that such action has been timely requested and
diligently pursued; unavailability of equipment, supplies or products, but only
to the extent caused by Force Majeure; failure of equipment, provided that the
equipment has been operated and maintained in accordance with Good Utility
Practice; and

                                                                           29


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

transportation delays or accidents, but only to the extent otherwise caused by
Force Majeure; provided, however, that neither insufficiency of funds, financial
inability to perform nor changes in market conditions shall constitute Force
Majeure.

 

11.02      Effect of Force Majeure.


(A)                IF AN AFFECTED PARTY IS RENDERED WHOLLY OR PARTLY UNABLE TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR ITS PERFORMANCE IS DELAYED
BECAUSE OF FORCE MAJEURE, SUCH AFFECTED PARTY SHALL BE EXCUSED FROM, AND SHALL
NOT BE LIABLE FOR, WHATEVER PERFORMANCE IT IS UNABLE TO PERFORM OR DELAYED IN
PERFORMING DUE TO THE FORCE MAJEURE TO THE EXTENT SO AFFECTED, PROVIDED THAT:

(I)                 THE AFFECTED PARTY, AS SOON AS REASONABLY PRACTICAL AFTER
THE COMMENCEMENT OF THE FORCE MAJEURE, GIVES THE OTHER OWNER(S) AND THE OPERATOR
PROMPT WRITTEN NOTICE THEREOF, INCLUDING A DESCRIPTION OF THE PARTICULARS OF THE
FORCE MAJEURE;

(II)               THE SUSPENSION OF PERFORMANCE IS OF NO GREATER SCOPE AND OF
NO LONGER DURATION THAN IS REQUIRED BY THE FORCE MAJEURE; AND

(III)             THE AFFECTED PARTY USES COMMERCIALLY REASONABLE EFFORTS TO
OVERCOME AND REMEDY ITS INABILITY TO PERFORM AS SOON AS REASONABLY PRACTICAL
AFTER THE COMMENCEMENT OF THE FORCE MAJEURE.


(B)               NOTWITHSTANDING ANYTHING IN THIS ARTICLE XI TO THE CONTRARY,
NO PAYMENT OBLIGATION ARISING UNDER THIS AGREEMENT PRIOR TO THE DATE OF AN EVENT
OF FORCE MAJEURE SHALL BE EXCUSED BY SUCH EVENT OF FORCE MAJEURE.


(C)                WHENEVER AN AFFECTED PARTY IS REQUIRED TO COMMENCE OR
COMPLETE ANY ACTION WITHIN A SPECIFIED PERIOD AND IS PREVENTED OR DELAYED BY
FORCE MAJEURE FROM COMMENCING OR COMPLETING SUCH ACTION WITHIN THE SPECIFIED
PERIOD, SUCH PERIOD SHALL BE EXTENDED BY AN AMOUNT EQUAL TO THE DURATION OF SUCH
EVENT OF FORCE MAJEURE OCCURRING OR CONTINUING DURING SUCH PERIOD.


ARTICLE XII
EVENTS OF DEFAULT

12.01      Event of Default.  Each of the following events shall constitute an
event of default (“Event of Default”) by the defaulting Owner (a “Defaulting
Owner”):


(A)                THE FAILURE TO MAKE, WHEN DUE, ANY PAYMENT REQUIRED PURSUANT
TO THIS AGREEMENT, IF SUCH FAILURE IS NOT REMEDIED WITHIN THIRTY (30) DAYS AFTER
WRITTEN NOTICE THEREOF FROM THE NON-DEFAULTING OWNER;

(b)               any representation or warranty made by such Defaulting Owner
herein is false or misleading in any material respect when made, unless (i) the
fact, circumstance or condition that is the subject of such representation or
warranty is made true within thirty (30) days after notice thereof from the
Non-Defaulting Owner, provided that if the fact, circumstance or condition that
is the subject of such representation or warranty reasonably cannot be corrected

                                                                            30


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 


WITHIN SUCH THIRTY (30) DAY PERIOD, THEN THE DEFAULTING OWNER SHALL HAVE AN
ADDITIONAL PERIOD OF TIME (NOT TO EXCEED SIXTY (60) DAYS) IN WHICH TO CORRECT
THE FACT, CIRCUMSTANCE OR CONDITION THAT IS THE SUBJECT OF SUCH REPRESENTATION
OR WARRANTY, AND (II) SUCH CURE REMOVES ANY ADVERSE EFFECT ON THE NON-DEFAULTING
OWNER OF SUCH FACT, CIRCUMSTANCE OR CONDITION BEING OTHERWISE THAN AS FIRST
REPRESENTED, OR SUCH FACT, CIRCUMSTANCE OR CONDITION BEING OTHERWISE THAN AS
FIRST REPRESENTED DOES NOT MATERIALLY ADVERSELY AFFECT THE NON-DEFAULTING OWNER;


(C)                A TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF ITS INTEREST
IN THIS AGREEMENT OR ITS OWNERSHIP INTEREST (OR CAPACITY SHARE) IN THE
TRANSMISSION FACILITIES, IN EACH CASE, IN VIOLATION OF ARTICLE XIX;


(D)               THE FAILURE TO PERFORM OR BREACH OF ITS COVENANTS AND
OBLIGATIONS IN SECTION 4.06;


(E)                THE FAILURE TO BE A QUALIFIED OWNER, IF SUCH FAILURE IS NOT
REMEDIED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM THE
NON-DEFAULTING OWNER;


(F)                THE FAILURE TO PERFORM OR BREACH OF ANY MATERIAL COVENANT OR
OBLIGATION SET FORTH IN THIS AGREEMENT (OTHER THAN PROVIDED FOR IN SECTION
12.01(A), (B), (C), (D) OR (E)), IF SUCH FAILURE IS NOT REMEDIED WITHIN THIRTY
(30) DAYS AFTER WRITTEN NOTICE THEREOF FROM THE NON-DEFAULTING OWNER, PROVIDED
THAT IF SUCH FAILURE OR BREACH CANNOT REASONABLY BE CURED WITHIN THIRTY (30)
DAYS, THEN THE DEFAULTING OWNER SHALL HAVE AN ADDITIONAL PERIOD OF TIME (NOT TO
EXCEED NINETY (90) DAYS) IN WHICH TO CURE SUCH FAILURE OR BREACH SO LONG AS THE
DEFAULTING OWNER COMMENCES GOOD FAITH ACTIVITIES TO CURE THE FAILURE OR BREACH
DURING THE INITIAL 30-DAY CURE PERIOD AND CONTINUES TO UTILIZE ITS COMMERCIALLY
REASONABLE EFFORTS TO EFFECT A CURE; OR


(G)               THE DEFAULTING PARTY BECOMES BANKRUPT.

12.02      Cure by Non-Defaulting Owner.  If a Defaulting Owner fails to cure an
Event of Default, then the Non-Defaulting Owner may, in its sole discretion,
attempt to cure the Event of Default, provided that the Defaulting Owner shall
reimburse the Non-Defaulting Owner for all costs and expenses incurred by or on
behalf of the Non-Defaulting Party pursuant to this Section 12.02.

12.03      Remedies.


(A)                IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THEN THE
NON-DEFAULTING OWNER SHALL BE ENTITLED TO EXERCISE ANY OF IT REMEDIES AT LAW OR
IN EQUITY, INCLUDING RECOVERY FROM THE DEFAULTING OWNER OF ANY DAMAGES SUFFERED
AS A RESULT OF THE EVENT OF DEFAULT, SUBJECT TO SECTION 14.08.  THE
NON-DEFAULTING PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE ANY
DAMAGES SUFFERED AS A RESULT OF THE EVENT OF DEFAULT.

(b)               The Owners acknowledge that the obligations and covenants
performed by each Owner hereunder are unique and that the Non-Defaulting Owner
will be irreparably injured should such obligations and covenants not be
consummated in accordance with the terms and conditions of this Agreement. 
Consequently, the Non-Defaulting Owner will not have an adequate remedy at law
if the other Owner shall fail to perform its obligations and covenants

                                                                            31


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 


HEREUNDER.  THE NON-DEFAULTING OWNER SHALL HAVE THE RIGHT, IN ADDITION TO ANY
OTHER REMEDY AVAILABLE UNDER THIS AGREEMENT, TO SPECIFIC PERFORMANCE OF THE
DEFAULTING OWNER’S OBLIGATIONS AND COVENANTS HEREUNDER, AND THE OWNERS AGREE NOT
TO TAKE A POSITION IN ANY PROCEEDING ARISING OUT OF THIS AGREEMENT TO THE EFFECT
THAT THE NON-DEFAULTING PARTY HAS AN ADEQUATE REMEDY AT LAW.


ARTICLE XIII
REPRESENTATIONS AND WARRANTIES

13.01      Representations and Warranties of PacifiCorp.  PacifiCorp represents
and warrants to Idaho Power as of the Execution Date as follows:


(A)                IT IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION.


(B)               IT HAS ALL REQUISITE CORPORATE POWER NECESSARY TO OWN ITS
ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED OR AS PROPOSED TO BE
CONDUCTED UNDER THIS AGREEMENT.


(C)                IT HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE BY IT OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
ITS PART.


(D)               THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE BY IT OF THIS AGREEMENT DO NOT: (I) VIOLATE ITS ORGANIZATIONAL
DOCUMENTS; (II) VIOLATE ANY GOVERNMENTAL REQUIREMENTS APPLICABLE TO IT; OR (III)
RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT OF ANY MATERIAL AGREEMENT TO WHICH
IT IS A PARTY.


(E)                THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY PRINCIPLES OF EQUITY REGARDLESS OF WHETHER SUCH
PRINCIPLES ARE CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


(F)                EXCEPT AS DISCLOSED IN SCHEDULE 13.01(F), ALL MATERIAL
GOVERNMENTAL AUTHORIZATIONS REQUIRED BY GOVERNMENTAL REQUIREMENTS TO HAVE BEEN
OBTAINED BY IT PRIOR TO THE DATE HEREOF IN CONNECTION WITH THE DUE EXECUTION AND
DELIVERY OF, AND PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER, THIS AGREEMENT,
HAVE BEEN DULY OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.


(G)               IT IS A QUALIFIED OWNER.

13.02      Representations and Warranties of Idaho Power.  Idaho Power
represents and warrants to PacifiCorp as of the Execution Date as follows:


(A)                IT IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION.

                                                                            32


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 


(B)               IT HAS ALL REQUISITE CORPORATE POWER NECESSARY TO OWN ITS
ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED OR AS PROPOSED TO BE
CONDUCTED UNDER THIS AGREEMENT.


(C)                IT HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE BY IT OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
ITS PART.


(D)               THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE BY IT OF THIS AGREEMENT DO NOT: (I) VIOLATE ITS ORGANIZATIONAL
DOCUMENTS; (II) VIOLATE ANY GOVERNMENTAL REQUIREMENTS APPLICABLE TO IT; OR (III)
RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT OF ANY MATERIAL AGREEMENT TO WHICH
IT IS A PARTY.


(E)                THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY PRINCIPLES OF EQUITY REGARDLESS OF WHETHER SUCH
PRINCIPLES ARE CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


(F)                EXCEPT AS DISCLOSED IN SCHEDULE 13.02(F), ALL MATERIAL
GOVERNMENTAL AUTHORIZATIONS REQUIRED BY GOVERNMENTAL REQUIREMENTS TO HAVE BEEN
OBTAINED BY IT PRIOR TO THE DATE HEREOF IN CONNECTION WITH THE DUE EXECUTION AND
DELIVERY OF, AND PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER, THIS AGREEMENT,
HAVE BEEN DULY OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.


(G)               IT IS A QUALIFIED OWNER.


ARTICLE XIV
INDEMNIFICATION

14.01      Indemnities.


(A)                SUBJECT TO THE PROVISIONS OF SECTION 14.03 AND SECTION 14.08,
EACH OWNER (THE “INDEMNIFYING PARTY”) SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE OTHER OWNER (THE “INDEMNIFIED PARTY”) AND ITS REPRESENTATIVES, FROM AND
AGAINST ANY AND ALL SUITS, ACTIONS, LIABILITIES, LEGAL PROCEEDINGS, CLAIMS,
DEMANDS, LOSSES, COSTS AND EXPENSES OF WHATSOEVER KIND OR CHARACTER, INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES (COLLECTIVELY, “CLAIMS”) OF THIRD
PARTIES, FOR INJURY OR DEATH OF PERSONS OR PHYSICAL LOSS OF OR DAMAGE TO
PROPERTY OF PERSONS (OTHER THAN THE INDEMNIFIED PARTY AND ITS REPRESENTATIVES)
ARISING FROM THE INDEMNIFYING PARTY’S (INCLUDING ITS REPRESENTATIVES’): (I)
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT; OR (II) FAILURE TO PERFORM A MATERIAL OBLIGATION UNDER THIS
AGREEMENT.

 


(B)               IN ADDITION TO AND NOT IN LIMITATION OF THE INDEMNITY PROVIDED
IN SECTION 14.01(A), BUT SUBJECT TO THE PROVISIONS OF SECTION 14.03 AND SECTION
14.08, EACH OWNER, AS INDEMNIFYING PARTY, SHALL SEVERALLY AND NOT JOINTLY, IN
ACCORDANCE WITH ITS OWNERSHIP INTEREST, INDEMNIFY, DEFEND AND HOLD HARMLESS THE
OPERATOR, AS INDEMNIFIED PARTY, AND ITS REPRESENTATIVES

                                                                            33


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 


FROM AND AGAINST ANY AND ALL THIRD-PARTY CLAIMS FOR INJURY OR DEATH OF PERSONS
OR PHYSICAL LOSS OF OR DAMAGE TO PROPERTY OF PERSONS (OTHER THAN THE INDEMNIFIED
PARTY AND ITS REPRESENTATIVES), OR FINES OR PENALTIES LEVIED OR IMPOSED BY
GOVERNMENTAL AUTHORITIES, IN EACH CASE, ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING IN CONNECTION WITH THE PERFORMANCE BY THE OPERATOR OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT FOR SUCH CLAIMS OR FINES ARISING FROM
THE OPERATOR’S OR ITS REPRESENTATIVES’: (I) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT OR (II) FAILURE
TO PERFORM A MATERIAL OBLIGATION UNDER THIS AGREEMENT.


(C)                SUBJECT TO THE PROVISIONS OF SECTION 14.03 AND SECTION 14.08,
THE OPERATOR, AS INDEMNIFYING PARTY, SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
EACH OWNER, AS INDEMNIFIED PARTY, AND ITS REPRESENTATIVES FROM AND AGAINST ANY
AND ALL CLAIMS FOR INJURY OR DEATH OF PERSONS OR PHYSICAL LOSS OF OR DAMAGE TO
PROPERTY OF PERSONS (INCLUDING THE INDEMNIFIED PARTY AND ITS REPRESENTATIVES),
OR FINES OR PENALTIES LEVIED OR IMPOSED BY GOVERNMENTAL AUTHORITIES OR LOSSES
INCURRED BY THE INDEMNIFIED PARTY AND ITS REPRESENTATIVES, ARISING FROM THE
OPERATOR’S AND ITS REPRESENTATIVES’ (I) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT OR (II) FAILURE TO PERFORM
A MATERIAL OBLIGATION UNDER THIS AGREEMENT; PROVIDED, HOWEVER, IN NO EVENT SHALL
THE OPERATOR BE OBLIGATED TO INDEMNIFY, DEFEND OR HOLD HARMLESS AN OWNER AND ITS
REPRESENTATIVES FROM AND AGAINST ANY SUCH CLAIMS OR FINES OR LOSSES TO THE
EXTENT ARISING FROM SUCH OWNER’S OR ITS REPRESENTATIVES’: (I) GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT; OR
(II) FAILURE TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT.

14.02      Notice and Participation.


(A)                IF AN INDEMNIFIED PARTY INTENDS TO SEEK INDEMNIFICATION UNDER
THIS ARTICLE XIV WITH RESPECT TO ANY CLAIMS, THE INDEMNIFIED PARTY SHALL GIVE
THE INDEMNIFYING PARTY PROMPT WRITTEN NOTICE OF SUCH CLAIMS UPON THE RECEIPT OF
ACTUAL KNOWLEDGE OR INFORMATION BY THE INDEMNIFIED PARTY OF ANY POSSIBLE CLAIMS
OR OF THE COMMENCEMENT OF SUCH CLAIMS.  THE INDEMNIFYING PARTY SHALL HAVE NO
LIABILITY UNDER THIS ARTICLE XIV FOR ANY CLAIM FOR WHICH SUCH NOTICE IS NOT
PROVIDED, BUT ONLY TO THE EXTENT THAT THE FAILURE TO GIVE SUCH NOTICE MATERIALLY
IMPAIRS THE ABILITY OF THE INDEMNIFYING PARTY TO RESPOND TO OR TO DEFEND THE
CLAIM.


(B)               THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE
DEFENSE OF ANY CLAIM, AT ITS SOLE COST AND EXPENSE, WITH COUNSEL DESIGNATED BY
THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY;
PROVIDED, HOWEVER, THAT IF THE DEFENDANTS IN ANY SUCH PROCEEDING INCLUDE BOTH
THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY, AND THE INDEMNIFIED PARTY
SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT
WHICH ARE IN CONFLICT WITH THOSE AVAILABLE TO THE INDEMNIFYING PARTY AND THAT
SUCH CONFLICT MATERIALLY PREJUDICES THE ABILITY OF THE COUNSEL SELECTED BY THE
INDEMNIFYING PARTY TO REPRESENT BOTH PARTIES, THE INDEMNIFIED PARTY SHALL HAVE
THE RIGHT TO SELECT SEPARATE COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFYING
PARTY, AT THE INDEMNIFYING PARTY’S EXPENSE, TO ASSERT SUCH LEGAL DEFENSES AND TO
OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH CLAIM ON BEHALF OF SUCH INDEMNIFIED
PARTY, AND THE INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES
AND EXPENSES OF SUCH SEPARATE COUNSEL.

                                                                            34


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 


(C)                SHOULD ANY INDEMNIFIED PARTY BE ENTITLED TO INDEMNIFICATION
UNDER THIS ARTICLE XIV AS A RESULT OF A CLAIM BY A THIRD PARTY, AND SHOULD THE
INDEMNIFYING PARTY FAIL TO ASSUME THE DEFENSE OF SUCH CLAIM WITHIN A REASONABLE
PERIOD OF TIME AFTER THE INDEMNIFIED PARTY HAS PROVIDED THE INDEMNIFYING PARTY
WRITTEN NOTICE OF SUCH CLAIM, THE INDEMNIFIED PARTY MAY, AT THE EXPENSE OF THE
INDEMNIFYING PARTY, CONTEST OR, WITH OR WITHOUT THE PRIOR CONSENT OF THE
INDEMNIFYING PARTY, SETTLE SUCH CLAIM.


(D)               EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN, NO INDEMNIFIED
PARTY SHALL SETTLE ANY CLAIM WITH RESPECT TO WHICH IT HAS SOUGHT OR IS ENTITLED
TO SEEK INDEMNIFICATION PURSUANT TO THIS ARTICLE XIV UNLESS (I) IT HAS OBTAINED
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, OR (II) THE INDEMNIFYING
PARTY HAS FAILED TO ASSUME THE DEFENSE OF SUCH CLAIM WITHIN A REASONABLE PERIOD
OF TIME AFTER THE INDEMNIFIED PARTY HAS PROVIDED THE INDEMNIFYING PARTY WRITTEN
NOTICE OF SUCH CLAIM.


(E)                EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE HEREIN, NO
INDEMNIFYING PARTY SHALL SETTLE ANY CLAIM WITH RESPECT TO WHICH IT MAY BE LIABLE
TO PROVIDE INDEMNIFICATION PURSUANT TO THIS SECTION WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT IF THE INDEMNIFYING
PARTY HAS REACHED A BONA FIDE SETTLEMENT AGREEMENT WITH THE PLAINTIFF(S) IN ANY
SUCH PROCEEDING, WHICH SETTLEMENT INCLUDES A FULL RELEASE OF THE INDEMNIFIED
PARTY FOR ANY AND ALL LIABILITY WITH RESPECT TO SUCH CLAIM, AND THE INDEMNIFIED
PARTY DOES NOT CONSENT TO SUCH SETTLEMENT AGREEMENT, THEN THE DOLLAR AMOUNT
SPECIFIED IN THE SETTLEMENT AGREEMENT, PLUS THE INDEMNIFIED PARTY’S REASONABLE
LEGAL FEES AND OTHER COSTS RELATED TO THE DEFENSE OF THE CLAIM PAID OR INCURRED
PRIOR TO THE DATE OF SUCH SETTLEMENT AGREEMENT, SHALL ACT AS AN ABSOLUTE MAXIMUM
LIMIT ON THE INDEMNIFICATION OBLIGATION OF THE INDEMNIFYING PARTY WITH RESPECT
TO THE CLAIM, OR PORTION THEREOF, THAT IS THE SUBJECT OF SUCH SETTLEMENT
AGREEMENT.

14.03      Net Amount.  Subject to the limitation in Section 14.02(e), if
applicable, in the event that an Indemnifying Party is obligated to indemnify
and hold any Indemnified Party harmless under this Article XIV, the amount owing
to the Indemnified Party shall be the amount of such Indemnified Party’s actual
Claims, net of any insurance or other recovery actually received by the
Indemnified Party.

14.04      No Release of Insurers.  The provisions of this Article XIV shall not
be deemed or construed to release any insurer from its obligation to pay any
insurance proceeds in accordance with the terms and conditions of valid and
collectible insurance policies.

14.05      Mitigation.  Each Indemnified Party entitled to indemnification
hereunder shall take use Commercially Reasonable Efforts to mitigate all Claims
after becoming aware of any event which could reasonably be expected to give
rise to any Claims that are indemnifiable or recoverable hereunder or in
connection herewith.

14.06      Assertion of Claims.  No Claim of any kind shall be asserted against
any Owner or the Operator, whether arising out of contract, tort (including
negligence), strict liability, or any other cause of or form of action, unless
it is filed in a court of competent jurisdiction, or a demand for arbitration is
made, within the applicable statute of limitations period for such Claim.

                                                                            35


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

14.07      Survival of Obligation.  The duty to indemnify under this Article XIV
shall continue in full force and effect notwithstanding the expiration or
termination of this Agreement, with respect to any Claim arising out of an event
or condition which occurred or existed prior to such expiration or termination.

14.08      Limitation on Liability.


(A)                NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE
CONTRARY, NEITHER OWNER NOR THE OPERATOR SHALL BE LIABLE UNDER THIS AGREEMENT IN
ANY ACTION AT LAW OR IN EQUITY, WHETHER BASED ON CONTRACT, TORT OR STRICT
LIABILITY OR OTHERWISE, FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOSSES, INCLUDING ANY LOSS OF REVENUE,
INCOME, PROFITS OR INVESTMENT OPPORTUNITIES, LOSS OF THE USE OF EQUIPMENT, OR
THE COST OF TEMPORARY EQUIPMENT OR SERVICES, PROVIDED THAT ANY FINES OR
PENALTIES LEVIED OR IMPOSED BY GOVERNMENTAL AUTHORITIES SHALL NOT BE EXCLUDED
UNDER THIS SECTION 14.08(A) AS SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOSSES.


(B)               NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE
CONTRARY, NEITHER OWNER NOR THE OPERATOR SHALL BE LIABLE UNDER THIS AGREEMENT IF
AND TO THE EXTENT THAT THE AGREEMENT LIMITING LIABILITY AMONG WESTERN
INTERCONNECTED SYSTEMS EXECUTED BY IDAHO POWER ON AUGUST 5, 1985 AND BY
PACIFICORP ON AUGUST 22, 1973 (THE “WIS AGREEMENT”) IS THEN IN EFFECT BETWEEN
THE PARTIES AND EXPRESSLY LIMITS OR PRECLUDES SUCH LIABILITY.  NOTHING IN THIS
AGREEMENT SHALL AMEND OR OTHERWISE AFFECT IN ANY WAY THE TERMS AND CONDITIONS OF
OR LIABILITY OF THE PARTIES UNDER THE WIS AGREEMENT.


ARTICLE XV
PROPRIETARY INFORMATION

15.01      Disclosure of Proprietary Information Prohibited.  Any Proprietary
Information of a Party (whether in its capacity as Owner or Operator) (the
“Transferor”) which is disclosed to or otherwise received or obtained by the
other Party (whether in its capacity as Owner or Operator) (the “Transferee”)
incident to this Agreement shall be held in confidence and the Transferee shall
not (subject to Sections 15.02, 15.03 and 15.05) publish or otherwise disclose
any Proprietary Information of the Transferor to any Person for any reason or
purpose whatsoever, or use any Proprietary Information for any purpose other
than performance under this Agreement, without the prior written approval of the
Transferor, which approval may be granted or withheld by the Transferor in its
sole discretion.  Without limiting the generality of the foregoing, each
Transferee shall observe at a minimum the same safeguards and precautions with
regard to the Transferor’s Proprietary Information which the Transferee observes
with respect to its own information of the same or similar kind.

15.02      Disclosure by Representatives.  Each Transferee agrees that it will
make available Proprietary Information received from a Transferor to its own
representatives only on a need-to-know basis, and that all Persons to whom such
Proprietary Information is made available will be made aware of the confidential
nature of such Proprietary Information, and will be required to agree to hold
such Proprietary Information in confidence in accordance with the terms hereof.

                                                                            36


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

15.03      Permitted Disclosures.  Notwithstanding anything to the contrary
contained in this Article XV:


(A)                A TRANSFEREE MAY PROVIDE ANY PROPRIETARY INFORMATION TO ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER OR ASSERTING A RIGHT TO OBTAIN
SUCH INFORMATION, PROVIDED THAT (I) SUCH GOVERNMENTAL AUTHORITY ORDERS THAT SUCH
PROPRIETARY INFORMATION BE PROVIDED, AND (II) UNLESS PROHIBITED FROM SO DOING BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, THE TRANSFEREE PROMPTLY ADVISES THE
TRANSFEROR OF ANY REQUEST FOR SUCH INFORMATION BY SUCH GOVERNMENTAL AUTHORITY
AND COOPERATES IN GIVING THE TRANSFEROR AN OPPORTUNITY TO PRESENT OBJECTIONS,
REQUESTS FOR LIMITATION, AND/OR REQUESTS FOR CONFIDENTIALITY OR OTHER
RESTRICTIONS ON DISCLOSURE OR ACCESS, TO SUCH GOVERNMENTAL AUTHORITY.


(B)               A TRANSFEREE MAY, TO THE EXTENT REQUIRED, DISCLOSE PROPRIETARY
INFORMATION TO ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE APPLICATION FOR
ANY GOVERNMENTAL AUTHORIZATION; PROVIDED THAT UNLESS PROHIBITED FROM SO DOING BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, THE TRANSFEREE SHALL PROVIDE THE
TRANSFEROR PRIOR WRITTEN ADVANCE NOTICE OF SUCH DISCLOSURE AND THE PROPRIETARY
INFORMATION THAT IS TO BE DISCLOSED.


(C)                A TRANSFEREE MAY DISCLOSE SUCH PROPRIETARY INFORMATION
REGARDING THE EXISTENCE AND TERMS OF THIS AGREEMENT AS SUCH TRANSFEREE DEEMS
NECESSARY TO ENABLE IT TO COMPLY WITH THE SECURITIES EXCHANGE ACT OF 1934, OR
THE RULES, REGULATIONS AND FORMS OF THE SECURITIES AND EXCHANGE COMMISSION,
ISSUED THEREUNDER OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE, OR AS OTHERWISE
REQUIRED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.

15.04      Injunctive Relief.  In the event of a breach or threatened breach of
the provisions of this Article XV by any Transferee, the Transferor shall be
entitled to an injunction restraining the Transferee from such breach or
threatened breach.  Nothing contained herein shall be construed as prohibiting
the Transferor from pursuing any other remedies available at law or equity for
such breach or threatened breach of this Agreement.

15.05      Publicity.  Any public relations matters, including public
announcements and press releases or similar publicity, arising out of or in
connection with the terms of this Agreement or the transactions contemplated
herein, shall be coordinated and agreed to between the Owners prior to said
announcement or release.

15.06      Proprietary Information Defined.  For purposes of this Agreement,
“Proprietary Information” means all information, written or oral, which has been
or is disclosed by the Transferor, or by any Representative of the Transferor,
or which otherwise becomes known to the Transferee, or to any Representative of
such Transferee, or any other party in a confidential relationship with, the
Transferee, and which (a) relates to matters such as patents, trade secrets,
research and development activities, draft or final contracts or other business
arrangements, books and records, budgets, cost estimates, pro forma
calculations, engineering work product, environmental compliance, vendor lists,
suppliers, manufacturing processes, energy consumption, pricing information,
private processes, and other similar information, as they may exist from time to
time, (b) relates to the existence or the terms, including pricing and other
commercial terms, of this Agreement, or (c) the Transferor expressly designates
in writing to be

                                                                            37


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

confidential, provided that “Proprietary Information” shall exclude information
falling into any of the following categories:

 

(I)                 INFORMATION THAT, AT THE TIME OF DISCLOSURE HEREUNDER, IS IN
THE PUBLIC DOMAIN, OTHER THAN INFORMATION THAT ENTERED THE PUBLIC DOMAIN BY
BREACH OF THIS AGREEMENT BY TRANSFEREE;

(II)               INFORMATION THAT, AFTER DISCLOSURE HEREUNDER, ENTERS THE
PUBLIC DOMAIN, OTHER THAN INFORMATION THAT ENTERS THE PUBLIC DOMAIN BY BREACH OF
THIS AGREEMENT BY TRANSFEREE;

(III)             INFORMATION, OTHER THAN THAT OBTAINED FROM THIRD-PARTIES, THAT
PRIOR TO DISCLOSURE HEREUNDER, WAS ALREADY IN TRANSFEREE’S POSSESSION, EITHER
WITHOUT LIMITATION ON DISCLOSURE TO OTHERS OR SUBSEQUENTLY BECOMING FREE OF SUCH
LIMITATION;

(IV)             INFORMATION OBTAINED BY TRANSFEREE FROM A THIRD-PARTY HAVING AN
INDEPENDENT RIGHT TO DISCLOSE THE INFORMATION; OR

(V)               INFORMATION THAT IS AVAILABLE THROUGH INDEPENDENT RESEARCH
WITHOUT USE OF OR ACCESS TO THE PROPRIETARY INFORMATION.

15.07      Survival.  The provisions of this Article XV shall continue in full
force and effect during the Term and for a period of two (2) years thereafter,
notwithstanding the expiration or termination of this Agreement, with respect to
any Proprietary Information obtained by any Transferee prior to such expiration
or termination.


ARTICLE XVI
RELIABILITY

16.01      Reliability.  The Operator shall be responsible for compliance with
all Reliability Standards applicable to the Owners and the Operator with respect
to the Transmission Facilities.


ARTICLE XVII
TAXES

17.01      No Partnership.  Nothing in this Agreement shall be deemed to create
or constitute a partnership, joint venture or association among the Owners or
any of them, the sole purpose of this Agreement being limited to (a) the
allocation of the Ownership Interests (and Capacity Share) in the Transmission
Facilities and (b) provision for (i) the orderly and efficient construction,
repair, modification, rehabilitation, operation and maintenance of the Owners’
respective separate undivided Ownership Interests in the Transmission
Facilities, and (ii) the interconnection of the Owners’ respective Transmission
Systems.  Each Owner agrees and covenants that it shall not take or omit to take
any action or reporting position with any Governmental Authority contrary to
this Section 17.01.

 

17.02      761 Election.  The Owners intend that, as tenants in common and
owners of undivided Ownership Interests, for United States income tax purposes
the Owners shall elect in accordance with the provisions of section 761 of the
Internal Revenue Code of 1986, as amended

                                                                           38


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

(“Code”), and the applicable income tax regulations thereunder (“Regulations”),
to be excluded from all of the provisions of Subchapter K of the Code upon the
first occasion in which such election may be filed under these Regulations and
that, if such election is not filed, this Agreement shall constitute an election
under Regulations section 1.761-2(b)(2)(ii) to be excluded from all of the
provisions of Subchapter K of the Code and the applicable Regulations, beginning
with the first year of the creation of the tenancy in common as contemplated by
this Agreement and that no Owner shall object to any such election.

 

17.03      Responsibility for Taxes.  It is the intent of the Owners that so far
as possible, each Owner shall separately report, promptly and timely file
returns with respect to, be responsible for and pay all property, income,
franchise, business, or other taxes or fees (“Taxes”), arising out of its
Ownership Interests and the matters contemplated by this Agreement, that such
Taxes shall be separately levied and assessed against each Owner severally and
that each Owner shall be solely responsible for and shall pay all such Taxes so
levied and assessed against it without any responsibility of the other Owner
with respect thereto and without the amounts thereof being paid and apportioned
between the Owners under this Agreement.  To the extent that Taxes (such as
property, payroll, sales and use Taxes) may be levied or assessed against the
Transmission Facilities, their operation or the Owners in such a manner as to
make impossible the carrying out of the foregoing provisions of this Section
17.03, the Operator shall report, file returns with respect to and pay such
Taxes and each other Owner shall immediately reimburse the Operator for each
such Owner’s Ownership Interest percentage of such Taxes.  The Operator shall
not have any obligation to contest or to seek refund of such Taxes; provided,
however, that the Operator may, by its personnel or counsel of its selection,
pursue such administrative or court proceedings as the Operator may determine. 
Each Owner shall on request pay to the Operator such Owner’s Ownership Interest
percentage of the costs of such proceedings and shall share in any savings
resulting from such proceedings in the same proportion.  Each Owner agrees to
cooperate with the other Owner with respect to reasonable requests for
information or other matters with respect to Taxes.

17.04      Indemnification.  Each Owner (the “Tax Indemnifying Party”) shall
indemnify and hold harmless the other Owner (the “Tax Indemnitee Party”), on an
after-tax basis, from and against any Taxes (including any interest or
penalties) imposed on such Tax Indemnitee Party or the Transmission Facilities
or any part thereof, to the extent such Taxes are the responsibility of the Tax
Indemnifying Party pursuant to this Article XVII.

17.05      Determination of Depreciation and Other Matters.  Each Owner shall
determine the basis and method it will use for purposes of depreciation and
other matters where investment of the Transmission Facilities is relevant.

 

 

 

 

                                                                            39


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 


ARTICLE XVIII
DISPUTES

18.01      Exclusive Procedure.  Any dispute, controversy or claim arising out
of or relating to this Agreement or the breach, interpretation, termination,
performance or validity of this Agreement (each, a “Dispute”) shall be resolved
pursuant to the procedures of this Article XVIII.

18.02      Dispute Notices.  If a Dispute arises between the Owners or between
the Operator and one or both of the Owners, then any Party to such Dispute
(each, a “Disputing Party”) may provide written notice thereof to the other
Disputing Party or Disputing Parties, including a detailed description of the
subject matter of the Dispute (the “Dispute Notice”).  Any Disputing Party may
seek a preliminary injunction or other provisional judicial remedy if such
action is necessary to prevent irreparable harm or preserve the status quo, in
which case the Disputing Parties nonetheless will continue to pursue resolution
of the Dispute pursuant to this Article XVIII.

18.03      Informal Dispute Resolution.


(A)                THE DISPUTING PARTIES SHALL MAKE A GOOD FAITH EFFORT TO
RESOLVE THE DISPUTE BY PROMPT NEGOTIATIONS BETWEEN AND/OR AMONG EACH DISPUTING
PARTY’S REPRESENTATIVE SO DESIGNATED IN WRITING TO THE OTHER DISPUTING PARTY OR
DISPUTING PARTIES (EACH A “MANAGER”).  IF THE MANAGERS ARE NOT ABLE TO RESOLVE
THE DISPUTE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE DISPUTE NOTICE, THEY
SHALL REFER THE MATTER TO THE DESIGNATED SENIOR OFFICERS OF THEIR RESPECTIVE
COMPANIES (THE “EXECUTIVE(S)”), WHO SHALL HAVE AUTHORITY TO SETTLE THE DISPUTE. 
IF THE EXECUTIVES ARE NOT ABLE TO RESOLVE THE DISPUTE WITHIN SIXTY (60) DAYS
AFTER THE DATE OF THE DISPUTE NOTICE, THEN THE DISPUTE SHALL BE RESOLVED
PURSUANT TO SECTION 18.04.


(B)               ALL COMMUNICATIONS AND WRITINGS EXCHANGED BETWEEN AND/OR AMONG
THE DISPUTING PARTIES IN CONNECTION WITH THESE NEGOTIATIONS SHALL BE
CONFIDENTIAL AND SHALL NOT BE USED OR REFERRED TO IN ANY SUBSEQUENT BINDING
ADJUDICATORY PROCESS BETWEEN AND/OR AMONG THE DISPUTING PARTIES, EITHER WITH
RESPECT TO THE CURRENT DISPUTE OR ANY FUTURE DISPUTE BETWEEN AND/OR AMONG THE
OWNERS AND/OR THE OPERATOR.

18.04      Submission of Dispute to FERC or Approved Courts.  If a Dispute
cannot be settled amicably between the Disputing Parties pursuant to Section
18.03, then any Disputing Party may, in its sole discretion, within one (1) year
after the conclusion of the time period for informal dispute resolution
specified in Section 18.03, submit such Dispute (a) to FERC or (b) to the
jurisdiction of the state courts situated in Idaho or the United States District
Court for the District of Idaho (the “Approved Courts”).  Each of PacifiCorp and
Idaho Power, in its capacity as an Owner and as the Operator, consents to and
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the Approved Courts and appellate
courts from any appeal thereof, and irrevocably waives any objection which it
may now or hereafter have to the jurisdiction of the Approved Courts.  Each of
PacifiCorp and Idaho Power, in its capacity as an Owner and as the Operator,
further irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any suit,
proceeding or other action brought pursuant to this Article XVIII in any of the
Approved Courts, and irrevocably waives, to the fullest extent permitted by law,
and agrees not to plead or

                                                                            40


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

claim in any such Approved Court that any suit, proceeding or other action
brought therein has been brought in an inconvenient forum.

 

18.05      Continued Performance.  During the pendency of any Dispute, each
Owner and the Operator shall continue to perform all of its respective
obligations under this Agreement.


ARTICLE XIX
ASSIGNMENT

19.01      Prohibited Transfers and Assignments.  Neither Idaho Power nor
PacifiCorp shall have the right to transfer, assign or otherwise dispose of, in
whole or in part, its interest in this Agreement, including its rights, duties
and obligations hereunder, nor to transfer, assign or otherwise dispose of, in
whole or in part, its Ownership Interest (or Capacity Share) in the Transmission
Facilities, except as permitted under this Article XIX.

19.02      Permitted Assignments and Transfers.  The restrictions set forth in
Section 19.01 shall not restrict:


(A)                DISPOSITIONS AND SALES BY THE OPERATOR INCIDENT TO RENEWALS
OR REPLACEMENTS OF THE TRANSMISSION FACILITIES;


(B)               THE RIGHT OF AN OWNER TO SUBJECT ANY OF ITS OWNERSHIP INTEREST
(AND CAPACITY SHARE) TO THE LIEN OF ANY MORTGAGE UPON ALL OR A PORTION OF ITS
OWN PHYSICAL ELECTRIC UTILITY PROPERTY OR TO OTHERWISE COLLATERALLY ASSIGN ITS
RIGHTS AND OBLIGATIONS IN THIS AGREEMENT TO A LENDER OR OTHER PERSON PROVIDING
FINANCING TO THE OWNER;


(C)                THE RIGHT OF AN OWNER TO TRANSFER VOLUNTARILY ALL OF ITS
OWNERSHIP INTEREST (AND CAPACITY SHARE) AND ALL OF ITS RIGHTS AND OBLIGATIONS IN
THIS AGREEMENT (INCLUDING AS PART OF SUCH TRANSFER, IN THE CASE OF IDAHO POWER,
ALL OF ITS RIGHTS AND OBLIGATIONS IN THIS AGREEMENT AS THE OPERATOR) IN
CONNECTION WITH ANY SALE, MERGER OR OTHER TRANSFER OF SUBSTANTIALLY ALL OF SUCH
OWNER’S ELECTRIC TRANSMISSION FACILITIES AS AN OPERATING ENTITY; PROVIDED,
HOWEVER, THAT THE EFFECTIVENESS OF SUCH ASSIGNMENT SHALL BE CONDITIONED UPON THE
ASSIGNEE (I) AGREEING IN WRITING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE OTHER OWNER, TO ASSUME ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING
OWNER AS OF THE ASSIGNMENT DATE AND (II) QUALIFYING AS A QUALIFIED OWNER ON THE
ASSIGNMENT DATE;


(D)               THE RIGHT OF AN OWNER TO TRANSFER VOLUNTARILY ALL OF ITS
OWNERSHIP INTEREST (AND CAPACITY SHARE) AND ALL OF ITS RIGHTS AND OBLIGATIONS IN
THIS AGREEMENT (INCLUDING AS PART OF TRANSFER, IN THE CASE OF IDAHO POWER, ALL
OF ITS RIGHTS AND OBLIGATIONS IN THIS AGREEMENT AS THE OPERATOR) TO AN AFFILIATE
OF THE OWNER WHICH OWNS ALL OR SUBSTANTIALLY ALL OF THE TRANSMISSION FACILITIES
OF SUCH OWNER; PROVIDED, HOWEVER, THAT THE EFFECTIVENESS OF SUCH ASSIGNMENT
SHALL BE CONDITIONED UPON THE ASSIGNEE (I) AGREEING IN WRITING, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE OTHER OWNER, TO ASSUME ALL OF THE
RIGHTS AND OBLIGATIONS OF THE ASSIGNING OWNER AS OF THE ASSIGNMENT DATE AND (II)
QUALIFYING AS A QUALIFIED OWNER ON THE ASSIGNMENT DATE;

(e)                the right of any Owner to transfer voluntarily all of its
Ownership Interest (and Capacity Share) and all of its rights and obligations in
this Agreement (including as part of

                                                                            41


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 


 


SUCH TRANSFER, IN THE CASE OF IDAHO POWER, ALL OF ITS RIGHTS AND OBLIGATIONS IN
THIS AGREEMENT AS THE OPERATOR) TO A THIRD PARTY; PROVIDED THAT:  (I) THE OTHER
OWNER, IN ITS SOLE DISCRETION, APPROVES SUCH TRANSFER AND APPROVES THE
THIRD-PARTY PURCHASER AS HAVING DEMONSTRATED THAT IT IS FINANCIALLY AND
TECHNICALLY CAPABLE OF PERFORMING THE TRANSFERRING OWNER’S (AND, IN THE CASE
WHERE IDAHO POWER IS THE TRANSFERRING OWNER, OPERATOR’S) OBLIGATIONS UNDER THIS
AGREEMENT, AND (II) THE OTHER OWNER IS OFFERED THE RIGHT OF FIRST REFUSAL TO
PURCHASE SUCH OWNERSHIP INTEREST (AND CAPACITY SHARE) AND ALL OF THE
TRANSFERRING OWNER’S RIGHTS AND OBLIGATIONS IN THIS AGREEMENT (INCLUDING AS PART
OF SUCH TRANSFER, IN THE CASE WHERE IDAHO POWER IS THE TRANSFERRING OWNER, ALL
OF ITS RIGHTS AND OBLIGATIONS IN THIS AGREEMENT AS THE OPERATOR), ON TERMS NO
LESS FAVORABLE THAN THOSE OFFERED TO SUCH PROPOSED THIRD-PARTY PURCHASER;
PROVIDED, HOWEVER, THAT THE EFFECTIVENESS OF SUCH ASSIGNMENT SHALL BE
CONDITIONED UPON THE THIRD-PARTY PURCHASER (A) AGREEING IN WRITING, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE OTHER OWNER, TO ASSUME ALL OF THE
RIGHTS AND OBLIGATIONS OF THE ASSIGNING OWNER (INCLUDING AS PART OF SUCH
TRANSFER, IN THE CASE OF IDAHO POWER, ALL OF ITS RIGHTS AND OBLIGATIONS IN THIS
AGREEMENT AS THE OPERATOR) AS OF THE ASSIGNMENT DATE AND (B) QUALIFYING AS A
QUALIFIED OWNER ON THE ASSIGNMENT DATE; AND


(F)                THE RIGHT OF AN OWNER TO SCHEDULE AND PROVIDE TRANSMISSION
SERVICE (IN THE AMOUNT OF ITS CAPACITY SHARE) OVER THE TRANSMISSION FACILITIES
UNDER THE OWNER’S OATT AND TO SCHEDULE AND TRANSMIT AN AMOUNT OF ENERGY
COMMENSURATE WITH THE OWNER’S CAPACITY SHARE OVER THE TRANSMISSION FACILITIES ON
ITS OWN BEHALF OR ON BEHALF OF THE OWNER’S TRANSMISSION CUSTOMERS; PROVIDED,
HOWEVER, THAT AT NO TIME SHALL AN OWNER BE ENTITLED TO POST, SELL, SCHEDULE OR
TRANSMIT TRANSMISSION SERVICE OR AN AMOUNT OF ENERGY OVER THE TRANSMISSION
FACILITIES GREATER THAN ITS CAPACITY SHARE, UNLESS OTHERWISE MUTUALLY AGREED TO
IN WRITING IN ADVANCE BY THE OTHER OWNER.


ARTICLE XX
MISCELLANEOUS

20.01      Notices.


(A)                ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION REQUIRED
OR PERMITTED TO BE GIVEN PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND
SIGNED BY THE OWNER OR OPERATOR GIVING SUCH NOTICE, DEMAND, REQUEST OR OTHER
COMMUNICATION AND SHALL BE HAND DELIVERED OR SENT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR OVERNIGHT COURIER TO THE OTHER OWNER AND/OR OPERATOR AT
THE ADDRESS SET FORTH BELOW:

If to Idaho Power:

Idaho Power Company

1221 West Idaho Street

Boise, ID 83702

Attn:  Manager, Grid Operations

Telephone:  208-388-5669

With a copy to:

Idaho Power Company

1221 West Idaho Street

Boise, ID  83702

Attn:  Legal Department

Telephone:  208-388-2300

 


 

                                                                            42


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

If to PacifiCorp:

PacifiCorp

825 NE Multnomah Street, Suite 1600

Portland, OR 97232

Attn:  Director, Transmission Service

Telephone:  503-813-6712

With a copy to:

PacifiCorp

825 NE Multnomah Street, Suite 1600

Portland, OR 97232

Attn:  Legal Department

Telephone:  503-813-5854

If to Operator:

Idaho Power Company

1221 West Idaho Street

Boise, ID 83702

Attn:  Manager, Grid Operations

Telephone:  208-388-5669

With a copy to:

Idaho Power Company

1221 West Idaho Street

Boise, ID  83702

Attn:  Legal Department

Telephone:    208-388-2300

 


(B)               EACH OWNER AND THE OPERATOR SHALL HAVE THE RIGHT TO CHANGE THE
PLACE TO WHICH ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION SHALL BE SENT
OR DELIVERED BY SIMILAR NOTICE SENT IN LIKE MANNER TO THE OTHER OWNER(S) AND THE
OPERATOR.  THE EFFECTIVE DATE OF ANY NOTICE, DEMAND, REQUEST OR OTHER
COMMUNICATION ISSUED PURSUANT TO THIS AGREEMENT SHALL BE WHEN:  (I) DELIVERED TO
THE ADDRESS OF THE OWNER OR OPERATOR PERSONALLY, BY MESSENGER, BY A NATIONALLY
OR INTERNATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE OR OTHERWISE; OR (II)
RECEIVED OR REJECTED BY THE OWNER OR OPERATOR, IF SENT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, IN EACH CASE, ADDRESSED TO THE OWNER OR OPERATOR AT ITS
ADDRESS AND MARKED TO THE ATTENTION OF THE PERSON DESIGNATED ABOVE (OR TO SUCH
OTHER ADDRESS OR PERSON AS AN OWNER OR OPERATOR MAY DESIGNATE BY NOTICE TO THE
OWNERS AND/OR OPERATOR EFFECTIVE AS OF THE DATE OF RECEIPT BY SUCH OWNERS AND/OR
OPERATOR).

20.02      Entire Agreement.  This Agreement and the Exhibits attached hereto,
and the other documents between the Owners referenced herein constitute the
entire agreement between the Owners and the Operator and supersede all prior
agreements and understandings, whether oral and written, between the Owners and
the Operator with respect to the subject matter hereof.  There are no oral
understandings, terms or conditions and neither Owner nor the Operator has

                                                                            43


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

relied upon any representation or warranty, expressed or implied, not contained
in this Agreement.

 

20.03      Parties Bound.  This Agreement shall be binding upon each of the
Owners and the Operator and their respective successors and permitted assigns.

20.04      Amendments.


(A)                EXCEPT AS OTHERWISE PROVIDED IN SECTION 20.04(C), THIS
AGREEMENT MAY NOT BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, OTHER THAN
PURSUANT TO AN INSTRUMENT IN WRITING EXECUTED BY THE OWNERS.


(B)               ABSENT AGREEMENT OF BOTH PARTIES TO THE PROPOSED CHANGE AND
EXCEPT AS OTHERWISE PROVIDED IN SECTION 20.04(C), THE STANDARD OF REVIEW FOR
CHANGES TO THIS AGREEMENT PROPOSED BY A PARTY, OR FERC ACTING SUA SPONTE, SHALL
BE THE “PUBLIC INTEREST” STANDARD OF REVIEW SET FORTH IN UNITED GAS PIPE LINE
CO. V. MOBILE GAS SERVICE CORP., 350 U.S. 332 (1956) AND FEDERAL POWER
COMMISSION V. SIERRA PACIFIC POWER CO., 350 U.S. 348 (1956); PROVIDED THAT THE
STANDARD OF REVIEW FOR ANY MODIFICATION TO THIS AGREEMENT REQUESTED BY
NON-CONTRACTING THIRD PARTIES SHALL BE THE MOST STRINGENT STANDARD PERMISSIBLE
UNDER THEN-APPLICABLE LAW.


(C)                NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS
AFFECTING IN ANY WAY THE RIGHT OF EITHER PARTY TO UNILATERALLY MAKE APPLICATION
TO FERC UNDER SECTION 205 OR SECTION 206 OF THE FEDERAL POWER ACT FOR A CHANGE
IN THE CHARGES SET FORTH IN EXHIBIT F.  IT IS THE INTENT OF THE PARTIES THAT THE
STANDARD OF REVIEW THAT FERC WILL APPLY TO ANY SUCH UNILATERAL APPLICATION SHALL
BE THE JUST AND REASONABLE STANDARD OF REVIEW RATHER THAN THE “PUBLIC INTEREST”
STANDARD OF REVIEW.

20.05      Waivers.  No waiver by any Owner or the Operator of any one or more
defaults by any other Owner or the Operator in the performance of any of the
provisions of this Agreement shall be construed as a waiver of any other default
or defaults whether of a like kind or different nature.  Any delay, less than
any applicable statutory period of limitations, in asserting or enforcing any
rights under this Agreement shall not be deemed a waiver of such rights. 
Failure of any Owner or the Operator to enforce any provisions hereof shall not
be construed to waive such provision, or to affect the validity of this
Agreement or any part thereof, or the right of any Owner thereafter to enforce
each and every provision thereof.

20.06      Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Idaho, without giving effect to
conflicts of laws principles.

20.07      Headings.  Article and Section headings used in this Agreement
(including headings used in any Exhibits attached hereto) are for convenience of
reference only and shall not affect the construction of this Agreement.

20.08      Relationship of Parties.  The covenants, obligations, and liabilities
of the Owners are intended to be several and not joint or collective, and
nothing herein contained shall ever be construed to create an association, joint
venture, trust or partnership, or to impose a trust or

 

                                                                            44


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

partnership covenant, obligation or liability on or with regard to any of the
Owners.  Each Owner shall be individually responsible for its own covenant,
obligations and liability as herein provided.  No Owner shall be under the
control of, or shall be deemed to control, the other Owner.  Neither Owner shall
have a right nor power to bind the other Owner without its express written
consent.

 

20.09      Severability.  In the event that any provision of this Agreement or
the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Owners and the Operator.  The Owners and the
Operator further agree to replace such illegal, void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of such illegal,
void or unenforceable provision.

20.10      No Third Party Beneficiaries.  Nothing express or implied in this
Agreement is intended to nor shall be construed to confer upon or give to any
Person (other than the Owners and the Operator) any rights or remedies under or
by reason of this Agreement or any transaction contemplated herein.

20.11      Further Assurances.  Each Owner and the Operator agrees to execute
and deliver from time to time such additional documents, and take such
additional actions, as may be reasonably required by the other Owner or the
Operator to give effect to the purposes and intent hereof.

20.12      Conflict of Interest.  Nothing in this Agreement shall prohibit any
Owner or the Operator from engaging in or possessing any interest in other
projects or business ventures of any nature and description, independently or
with others.

20.13      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be original, and all of which together shall
constitute one agreement.  Electronic transmission of any signed original
document, and retransmission of any signed electronic transmission, shall be the
same as delivery of an original.  At the request of either Owner or the
Operator, the other Owner or the Operator, as applicable, will confirm
electronically transmitted signatures by signing an original document.

[SIGNATURE PAGE FOLLOWS]

 

                                                                            45


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

IN WITNESS WHEREOF, each of the Owners has caused its duly authorized
representative to execute this Hemingway Joint Ownership and Operating Agreement
as of the date first above written.

 

 

IDAHO POWER:

IDAHO POWER COMPANY,

AS OWNER AND OPERATOR

By:  /s/ Dan B. Minor

Name:  Dan B. Minor

Title:  EVP, Operations

PACIFICORP:

PACIFICORP,

AS OWNER

By:  /s/ Patrick Reiten

Name:  Patrick Reiten

Title:  President

 

 

                                                                                                       
  

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

EXHIBIT A

 

Description of Transmission Facilities and Common Facilities

 

 

Section I.  Description of Transmission Facilities.1

 

The Transmission Facilities includes all above ground 500kV structures, bus, and
equipment and associated foundations starting at the 230kV side of the
transformer high-side air break, 501H, to the extents of the station yard where
the MPSN (Midpoint Substation) 1 and SMLK (Summer Lake) line terminals depart to
the tap line segments.  The major equipment included in the Transmission
Facilities consists of six 500kV breakers and one spare 500kV breaker (stored on
location), seventeen 500kV airbreaks, one SMLK line reactor bank (three 1-phase
units), and one shunt capacitor bank and associated barrier fence attached to
bus #2.  Also included in the Transmission Facilities are 13 control, protection
and line carrier panels, 3 intertie cabinets and their associated control cables
from the panels to the yard equipment.  The Transmission Facilities also
includes all components associated with both tap segments for the MPSN 1 and
SMLK line terminals extending and connecting to the existing Midpoint–Summer
Lake Line.

STATION

 

 

 

 

QTY

Equipment Description

Item

1

Power Circuit Breaker, 550kV 4000Amp

205

1

Power Circuit Breaker, 550kV 4000Amp

205

1

Power Circuit Breaker, 550kV 4000Amp

205

1

Power Circuit Breaker, 550kV 4000Amp

205

1

Power Circuit Breaker, 550kV 2000Amp

206

1

Power Circuit Breaker, 550kV 2000Amp

204

1

Power Circuit Breaker, 550kV 2000Amp

204

10

Local Equipment Annunciator Units for Reactors and Breakers

 

1

Shunt Reactor, 317.5/550kV, 44.33 MVA

201-1

1

Shunt Reactor, 317.5/550kV, 44.33 MVA

201-1

1

Shunt Reactor, 317.5/550kV, 44.33 MVA

201-1

 

 

1For asset accounting purposes, PacifiCorp may request unit of property
breakdown information with greater detail than shown in this Exhibit A at the
conclusion of construction.  Idaho Power will make reasonable and timely
accommodation to such a request, not to exceed the level of detail produced for
its own internal asset accounting purposes.

                                                                            47


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 




1

Shunt Capacitor, 550kV 220MVAR Expandable to 330MVAR

203

13

Switch, Motor Operated Airbreak, 500kV 4000A

208

3

Switch, Motor Operated Airbreak, 500kV 2000A

209-1

1

Switch, Motor Operated Airbreak w/ GND Switch, 500kV 2000A

209-2

12

Capacitor Voltage Transformer, 500kV

211

6

Capacitor Voltage Transformer, 500kV w/ Carrier Accessories

212

6

Line Trap, 500kV 3000A

214-1

6

Line Tuner, Single Phase Units

214-2

12

Surge Arrestor, 318kV MCOV

215

6

Surge Arrestor, 144kV MCOV

238

138

Insulator, Station Post, 500kV 1800BIL

217

48

Insulator, Station Post, 500kV 1800BIL

218

153

Insulator, Suspension, Polymer 500kV Class

220

 

 

 

QTY

Structure Description

Item

2

Steel Structure, 500kV Line-Deadend A-Frame Structure

100-1

4

Steel Structure, 500kV Line-Deadend A-Frame Structure

100-2

51

Steel Structure, 500kV 3-ph Airbreak Support

106-1

12

Steel Structure, 500kV CCVT Structure

107-1

6

Steel Structure, 500kV Line Trap Structure

107-2

9

Steel Structure, 500kV Surge Arrestor Structure

108

10

Steel Structure, 500kV Strain Bus A-Frame Structure

101

2

Steel Structure, 500kV Transfer Bus Structure, Reactor

103

2

Steel Structure, 500kV Transfer Bus Structure, Spare for Reactor

103

6

Steel Structure, 500kV 3-ph Bus Support, Future Airbreak Support

106-2

117

Steel Structure, Lally, 500kV 1-ph Low

110

 

                                                                            48


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

 

Bus Support

 

3

Steel Structure, Lally, 500kV 1-ph Low Bus Support

110

16

Steel Structure, Lally, 500kV 1-ph Low Bus Support

111

 

 

 

QTY

Conductor Description

Item

3,500 ft

Conductor, 6” Aluminum Pipe, Schedule 80, 6063-T6

300

3,500 ft

Conductor, 1590 ACSR (Dampening for 6” Bus)

303

20,000 ft

Conductor, Strain Bus, 1780 ACSS “CHUKAR” 1.601 Diameter

304

6,750 ft

Conductor, 3/8” EHS Shield Wire

306

75,615 ft

Control Cable

 

 

 

 

QTY

Panel Description

P Number

1

Panel E9: SMLK 11-1 (Pri. #1 Relay)

5933

1

Panel E10: SMLK 11-2 (Pri. #2 Relay & 535A/536A Control)

5934

1

Panel E11: SMLK 11-3 (Pri. #3 Relay)

5935

1

Panel E12: SMLK L511 Protection & 511Z Control

5936

1

Panel E13: SMLK 511Z BF & Lockout

5937

1

Panel F14: RAS A & B (MPSN-HMWY-SMLK Remedial Action)

5947

1

Panel G13: MPSN#1 Power Line Carriers (RFL-9780-1, RFL-9780-2)

5953

1

Panel G14: SMLK Power Line Carriers (RFL-9780-1, RFL-9780-2)

5954

1

Panel H9: MPSN#1 11-1 (Pri. #1 Relay)

5955

1

Panel H10: MPSN#1 11-2 (Pri. #2 Relay & 538A/539A Control)

5956

1

Panel H11: MPSN#1 11-3 (Pri. #3 Relay)

5957

1

Panel L13: C513 11-1 (Pri. #1 Relay & 513W Control)

5966

1

Panel L14: C513 11-2 (Pri. #2 Relay)

5967

13

Panel Rack and Frames

 

1

Intertie Cabinet EF2: SUMMER LAKE 500kV LINE (535A/536A/511Z/L511/CCVT’s)

5985

 

                                                                            49


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

1

Intertie Cabinet GH@: MPSN #1 500kV LINE (538A/539A/CCVT’s)

5987

1

Intertie Cabinet KL2: MPSN #2 500kV LINE(FUTURE) / C513

5991

 

 

 

QTY

Foundation Description

 

156

Other structures (for Items 101, 103, 106-2, 100, 111)

 

6

Deadend Structures (for Items 100-1 and 100-2)

 

78

Equipment Structures

 

3

Reactor oil containment

 

370 ft

Fence, Capacitor Bank Barrier

 

6

Key Interlock for Capacitor Bank Barrier Fence

 

 

 

 

TAP

 

 

 

 

 

QTY

Line Material Description

 

8

Dead-end, Single Pole Tubular Steel w/ Foundation

 

2

Tangent, Single Pole Tubular Steel w/ Foundation

 

2406

Insulator, 10” 52-5 b&s 30k

 

6

Insulator, Horizontal Post 500kV

 

40,500 ft

Conductor,  1272 ACSR 45/7 Bitten

 

8,500 ft

Overhead Ground Wire, 3/8 EHS Steel

 

 

 

 

Section II.  Description of Common Facilities.

 

Description

 

 

Land

 

 

Site Prep and Improvements

 

 

Fencing

 

 

Grounding

 

 

Cable Trench

 

 

Control Building

 

 

DC Batteries and Chargers

 

 

Local Service

 

 

Cabling and Controls not directly associated with Transmission Facilities above
or 230 kV equipment

 

 

 

 

                                                                           50


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT B

 

[Intentionally omitted.]

 

                                                                         51


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT C

 

Ownership Interests

 

Owner

Ownership Interest

 

 

Idaho Power

41.0%

PacifiCorp

59.0%

 

 

 

Each Owner’s percentage Ownership Interest in the Transmission Facilities shall
be determined based on the average of the percentage of Transmission Line
Capacity of each 500 kV transmission line or transformer that has a connection
to the Transmission Facilities at the Hemingway Substation that such Owner owns
or controls.  For purposes of this Exhibit C, “Transmission Line Capacity”
means, in respect of each 500 kV transmission line or transformer that has a
connection to the Transmission Facilities at the Hemingway Substation, the total
amount of rated transmission capacity of such transmission line or transformer,
provided that the Owners agree that (i) neither the Transmission Line Capacity
nor either Owner’s Ownership Interest shall change as a result of a temporary or
permanent change in the rated transmission capacity of any such transmission
lines or transformers that are connected to the Transmission Facilities at the
Hemingway Substation and that were installed during 2010 and (ii) the
Transmission Line Capacity and the Owners’ Ownership Interests shall only
change, if at all, when an additional 500 kV transmission line or transformer is
interconnected to the Hemingway Substation after 2010.

 

 

                                                                            52


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT D

 

[Intentionally omitted.]

 

 

                                                                         53


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT E

 

Construction Budget

 

$375,920.00

 

 

                                                                           54


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT F

 

Monthly Transmission Facilities O& M Charge and
Monthly Common Facilities Charge

 

1.                  The Monthly Transmission Facilities O&M Charge each month
during the Term shall be equal to the product of (1) the Installed Cost of the
Transmission Facilities, (2) PacifiCorp’s Ownership Interest, and (3) the O&M
Expense Factor.

For purposes of this Exhibit F:

 

(i)         “Installed Cost of the Transmission Facilities” means the original
and actual aggregate Cost of the Transmission Facilities incurred by or on
behalf of Idaho Power as of the date construction of the Transmission Facilities
is completed pursuant to Article III, trued-up to final Cost after all work
orders for the construction of the Transmission Facilities are closed to
account; and

 

(ii)        the “O&M Expense Factor” means 0.2036% per month.

 

2.                  The Monthly Common Facilities Charge each month during the
Term shall be equal to the product of (1) the Installed Cost of the Common
Facilities, (2) PacifiCorp’s Ownership Interest, and (3) the Common Facilities
Factor.

For purposes of this Exhibit F:

 

(i)         “Installed Cost of the Common Facilities” means the original and
actual aggregate Cost of the Common Facilities incurred by or on behalf of Idaho
Power as of the date construction of the Transmission Facilities is completed
pursuant to Article III, trued-up to final Cost after all work orders for the
construction of the Common Facilities are closed to account; and

 

(ii)                          the "Common Facilities Factor" means 0.9653% per
month.  

 

                      55


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

EXHIBIT G

 

Point of Interconnection

 

See attached.

 

 

                                                                           56


                                                                             

 

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

 

[image001.jpg]

                                                                            57

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

[image002.jpg]

                                                                            58

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

 

 

EXHIBIT H

Milestones

 

 

Milestone

Milestone Date

Filing of this Agreement at FERC for approval

5 Business Days after the Execution Date

500 kV yard energized

May 28, 2010

WECC ratings approved

June 15, 2010

 

 

                                                                          59


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

SCHEDULE 13.01(f)

 

PacifiCorp’s Outstanding Governmental Authorizations

 

1.         Acceptance of this Agreement for filing by FERC under Section 205 of
the Federal Power Act.

 

 

                                                                          60


                                                                             

 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

 

SCHEDULE 13.02(f)

 

Idaho Power’s Outstanding Governmental Authorizations

 

1. Acceptance of this Agreement for filing by FERC under Section 205 of the
Federal Power Act.  

 

                                                                          61




                                                                             

 

--------------------------------------------------------------------------------

 

 